         Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20                                                 PageID.1         Page 1 of 115


                                                                            AUSA:       Shankar Ramamurthy           Telephone: (313) 226-9562
                                                          Special Agent:                Andrew Crump                 Telephone: (313) 670-5817
AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture




                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                               Eastern District of Michigan                  Case: 2:20−mc−50628
                                                                                                             Assigned To : Michelson, Laurie J.
                In the Matter of the Seizure of                                   )                          Assign. Date : 6/5/2020
             (Briefly describe the property to be seized)                         )
All funds on deposit in 4 Bank of America Accounts as                             )        Case No.
                                                                                                             Description: RE: SEALED MATTER
further described on Attachment A                                                 )                          (EOB)
                                                                                  )

                                                 APPLICATION FOR A WARRANT
                                          TO SEIZE PROPERTY SUBJECT TO FORFEITURE


        I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the      Eastern      District of
            Michigan                   is subject to forfeiture to the United States of America under                              U.S.C. §
..::S~ee=-=B~e=lo'-'.w,--_
                  (describe the property):

18 U.S.C. §§ 981 (a)(l)(A) and (C); 18 U.S.C. § 982(a); 21 U.S.C. § 881(a); and 28 U.S.C. § 2461 -- All funds on deposit
in 4 Bank of America Accounts as further described on Attachment A




          The application is based on these facts:
See Attached Affidavit




          D Continued          on the attached sheet.




                                                                                                          Printed name and title



Sworn to before me and signed in my presence
and/or by reliable electronic means.



Date:         June 5, 2020                _
                                                                                                             Judge's signature

City and state: _::D=-e=t:.:_:ro::..:i=t
                        ...:.MIc=..                                     _               David R. Grand                      U. S. Magistrate Judge
                                                                                                          Printed name and title
  Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.2   Page 2 of 115




            AFFIDAVIT IN SUPPORT OF SEIZURE WARRANTS

      I, Andrew F. Crump, Special Agent for the Federal Bureau of Investigation, being

duly sworn, depose and state as follows in support of the government’s application for

the issuance of seizure warrants for funds in the following bank, investment, and

insurance accounts, collectively referred to as the Target Accounts:

      1.    JP Morgan Chase Bank Account No. 473353055, in the name of
            Heartland Pharmacy 2, LLC;

      2.    JP Morgan Chase Bank Account No. 464668685, in the name of
            Heartland Pharmacy, LLC;

      3.    Bank of America Account No. 375008953994, in the name of Wayne
            Campus Pharmacy, LLC;

      4.    Bank of America Account No. 005405242693, held in the name of
            Universal Pharmacy, LLC;

      5.    JP Morgan Chase Bank Account No. 2042883021, held in the name of
            Kindy Ghussin

      6.    Key Bank Account No. 327840071176, held in the name of Kindy
            Ghussin;

      7.    Bank of America Account No. 5961375028, held in the name of
            Hassan Abdallah;

      8.    Michigan First Credit Union account No. 15041894, held in the
            name of Auday Maki;

      9.    Michigan First Credit Union Account No. 10556740, held in the
            name of Auday Maki and Salwa Atwan;

      10.   JP Morgan Chase Bank Account No. 766261051, held in the name
            of Hassan Khreizat;
                                         1
  Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.3   Page 3 of 115




      11.   Bank of America Account No. 375014032993, held in the name of
            Hassan Khreizat;

      12.   Fifth Third Bank Account No. 7914512301, held in the name of
            Hassan Khreizat;

      13.   Flagstar Bank Account No. 128170579, held in the name of Nofal
            Cholag

      14.   Flagstar Bank Account No. 570421834, held in the name of Nofal
            Cholag;

      15.   TCF National Bank Account No. 2883080947, held in the name of
            Nofal Cholag;

      16.   TCF National Bank Account No. 5444525668, held in the name of
            Nofal Cholag;

      17.   Bank of America Account No. 37500823404, held in the name of
            Raef Hamaed;

      18.   JP Morgan Chase Bank Account No. 936801232, held in the name
            of Raef Hamaed;

      19.   Citizens Bank Account No. 3650366735, held in the name of
            Raef Hamaed;

      20.   Bank of America Account No. 375007629106, held in the name of
            Raef Hamaed;

      21.   Flagstar Bank Account No. 108125122, held in the name of Ali
            Abdelrazzaq;

      The funds to be seized from the Target Accounts constitute a portion of the

proceeds of a health care fraud, wire fraud, and money laundering scheme that


                                        2
  Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.4    Page 4 of 115




resulted in over $15 million in Medicare, Medicaid, and private insurance funds

being fraudulently reimbursed to multiple pharmacies and their owners, between

February 2011 and July 2019.

               INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

duly appointed according to law and acting as such, and have been employed as

such since October 2014. As a Special Agent in the FBI, I have received general

law enforcement training at the FBI Academy, as well as specialized training on

the subjects of health care fraud, money laundering and telephone analysis from

the FBI, and I have been personally involved in investigations concerning health

care fraud, prescription drug diversion and methods used to finance and conceal

the profits of those operations. I have interviewed numerous self-proclaimed drug

users, medical doctors, and owners and employees of medical clinics. I have

investigated and conducted surveillance on numerous doctors, pharmacies and

prescription drug dealers. I have consulted with agents and officers of numerous

federal, state, and local agencies in gaining an understanding of current trends in

the diversion of prescription drugs and health care fraud. I am currently assigned

to the Detroit Division of the FBI and my duties include investigating health care

fraud and prescription drug diversion

      2.     Based on my training, experience, and participation in financial


                                          3
  Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.5   Page 5 of 115




investigations involving the concealment of funds and assets in order to prevent

detection by law enforcement agencies, I have observed that:

           a. Individuals involved in illegal activities often generate large amounts
              cash and money through those activities. These individuals often use
              the cash and money to facilitate the operation of their illegal activities
              by disguising fund transfers to close associates as legitimate income
              payments, and purchasing legitimate personal items, such as housing,
              cars, jewelry, and clothing.

           b. Individuals attempting to conceal their income or illegal activities
              frequently transfer assets to friends, relatives, or close associates to
              avoid detection of those assets by the IRS and other government
              agencies. Even though such assets are in the names of others, the true
              owners of the assets typically continue to exercise dominion and
              control over these assets.

           c. Individuals involved in illegal activities often use banks to conduct
              financial transactions involving proceeds of their criminal activities.
              Such individuals often establish multiple businesses and transfer funds
              between accounts to disguise the nature, source, ownership, control,
              and location of criminal proceeds, and to make their wealth appear to
              have been obtained legitimately. Such individuals also often
              commingle their criminal proceeds with legitimate funds in bank
              accounts or other financial accounts in order to conceal the illegal
              source of their criminal proceeds.

I refer to these methods that criminals often use to conceal the nature, source,

ownership, control, and location of their criminal proceeds as “money laundering.”

      3.      As a Special Agent with the FBI, I am responsible for investigating

violations of United States federal law, including, but not limited to Title 18,

United States Code, Section 1347 (Health Care Fraud), Title 18, United States

Code, Section 1343 (Wire Fraud), and Title 18, United States Code, Section 1349

                                            4
  Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.6    Page 6 of 115




(Conspiracy to Commit Health Care Fraud). I have participated in the execution of

search warrants for documents and other evidence as well as seizure warrants in

cases involving violations of these offenses.

      4.     I have knowledge of the facts set forth in this affidavit as a result of

my participation in the investigation and information provided to me by other law

enforcement agents. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrants and does not set forth all of my

knowledge about this investigation.

                       PURPOSE OF THE AFFIDAVIT

      5.     This affidavit is submitted in support of an Application seeking

authorization to seize and/or freeze funds on deposit contained in the bank,

investment, or insurance accounts listed in the Target Accounts.

      6.     As discussed herein, the statements in this affidavit are based upon

information I learned during the investigation, including information provided to

me by other law enforcement agents and government contractors and upon my

experience and background as an FBI Special Agent. Since this affidavit is being

submitted for the limited purpose of supporting seizure warrants, I have not

included every fact known to me concerning this investigation. This affidavit is

intended to show merely that sufficient probable cause exists for the requested

seizure warrants and does not set forth all of my knowledge about this


                                           5
  Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.7    Page 7 of 115




investigation.

      7.     Based upon my training and experience, and the information set forth

in this affidavit, there is probable cause to believe that the funds in the target

accounts constitute: (a) the proceeds of illegal activity, and/or property traceable to

proceeds of illegal activity, specifically wire fraud in violation of 18 U.S.C. 1343,

health care fraud in violation of 18 U.S.C. 1347, and conspiracy to commit health

care fraud in violation of 18 U.S.C. 1349; (b) the gross proceeds of illegal activity,

and/or property traceable to gross proceeds of illegal activity, specifically health

care fraud in violation of 18 U.S.C. 1343 and 18 U.S.C. 1347; and/or, (c) property

involved in, or traceable to property involved in money laundering, in violation of

18 U.S.C. 1956 and 1957. As such, these funds are subject to seizure and civil

and/or criminal forfeiture pursuant to 18 U.S.C. §§ 981 (a)(1)(A) and (C), 18

U.S.C. §§ 982(a)(1) and (7), 18 U.S.C. § 1956(c)(7)(F), and 28 U.S.C. § 2461(c).

                             VIOLATION STATUTES

      8.     Title 18, United States Code, Section 1347, prohibits health care

fraud: Whoever knowingly and willfully executes, or attempts to execute, a

scheme or artifice—

   (1) to defraud any health care benefit program; or

   (2) to obtain, by means of false or fraudulent pretenses, representations, or

      promises, any of the money or property owned by, or under the custody or


                                            6
  Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.8    Page 8 of 115




      control of, any health care benefit program, in connection with the delivery

      of or payment for health care benefits, items, or services, shall be fined

      under this title or imprisoned not more than 10 years, or both.

      9.     Title 18, United States Code, Section 1343, prohibits wire fraud:

Whoever, having devised or intending to devise any scheme or artifice to defraud,

or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of

wire, radio, or television communication in interstate or foreign commerce, any

writings, signs, signals, pictures, or sounds for the purpose of executing such

scheme or artifice, shall be fined under this title or imprisoned not more than 20

years, or both.

      10.    Title 18, United States Code, Section 1349, provides that any person

who attempts or conspires to commit health care fraud or wire fraud shall be

subject to the same penalties as those proscribed in 18 U.S.C. § 1347 and 18

U.S.C. § 1343, respectively.

      11.    Title 18, United States Code, Section 24(b), defines a “health care

benefit program” as, among other things, “any public or private plan . . . affecting

commerce, under which any medical benefit, item, or service is provided to any

individual, and includes any individual or entity who is providing a medical

benefit, item, or service, for which payment may be made under the plan.”


                                          7
  Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.9    Page 9 of 115




      12.    Title 18 of the United States Code, Section 1956 prohibits engaging in

monetary transactions in property derived from specified unlawful activity:

      (a)(1) Whoever, knowing that the property involved in a financial

transaction represents proceeds of some form of unlawful activity, conducts or

attempts to conduct such a financial transaction which in fact involves the proceeds

of specified unlawful activity –

      (A) with the intent to promote the carrying on of a specified unlawful

      activity;

      (B) knowing that the transaction is designed in whole or in part to conceal or

      disguise the nature, the location, the source, the ownership or control of the

      proceeds of specified unlawful activity.

      13.    Title 18, United States Code, Section 1957 prohibits knowingly

engaging in or attempting to engage in a monetary transaction in criminally

derived property of a value greater than $10,000 and is derived from specified

unlawful activity.

      14.    Title 18, United States Code, Section 1956, sets forth a list of

“specified unlawful activities,” which includes, “any act or activity constituting an

offense involving a Federal health care offense.” See 18 U.S.C. § 1956(c)(7)(F).



                       APPLICABLE FORFEITURE STATUTES


                                          8
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.10    Page 10 of 115




    15.   18 U.S.C. § 981 Civil Forfeiture

          (a) (1) The following property is subject to forfeiture to the United
              States:

                    (A) Any property, real or personal, involved in a transaction
                        or attempted transaction in violation of section 1956,
                        1957 or 1960 of this title, or any property traceable to
                        such property.
                        *          *              *            *
                    (C) Any property, real or personal, which constitutes or is
                        derived from proceeds traceable to a violation of section
                        215, 471, 472, 473, 474, 476, 477, 478, 479, 480, 481,
                        485, 486, 487, 488, 501, 502, 510, 542, 545, 656, 657,
                        842, 844, 1005, 1006, 1007, 1014, 1028, 1029, 1030,
                        1032, or 1344 of this title or any offense constituting
                        "specified unlawful activity" (as defined in section
                        1956(c)(7) of this title), or a conspiracy to commit such
                        offense.

          (b) (1) Except as provided in section 985, any property subject to
                  forfeiture to the United States under subsection (a) may be
                  seized by the Attorney General and, in the case of property
                  involved in a violation investigated by the Secretary of the
                  Treasury or the United States Postal Service, the property may
                  also be seized by the Secretary of the Treasury or the Postal
                  Service, respectively.

          (b)(2) Seizures pursuant to this section shall be made pursuant to a
                 warrant obtained in the same manner as provided for a search
                 warrant under the Federal Rules of Criminal Procedure . . . .

          (b)(3) Notwithstanding the provisions of rule 41(a) of the Federal Rules
                 of Criminal Procedure, a seizure warrant may be issued pursuant
                 to this subsection by a judicial officer in any district in which a
                 forfeiture action against the property may be filed under section
                 1355(b) of title 28, and may be executed in any district in which
                 the property is found.



                                       9
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.11    Page 11 of 115




      16.     18 U.S.C. § 982 Criminal Forfeiture

              (a)(7) The court, in imposing sentence on a person convicted of a
                    Federal health care offense, shall order the person to forfeit
                    property, real or personal, that constitutes or is derived, directly
                    or indirectly, from gross proceeds traceable to the commission
                    of the offense.

      17.     18 U.S.C. § 984 Civil Forfeiture of Fungible Property

               (a)(1) In any forfeiture action in rem in which the subject property is
                    . . funds deposited in an account in a financial institution . . .

                    (A)                  it shall not be necessary for the Government
                       to identify the specific property involved in the offense that
                       is the basis for forfeiture; and
                    (B)it shall not be a defense that the property involved in such an
                       offense has been removed and replaced by identical
                       property.

      18.    “If a person is charged in a criminal case with a violation of an Act of

Congress for which civil or criminal forfeiture of property is authorized, the

Government may include notice of the forfeiture in the indictment or information

pursuant to the Federal Rules of Criminal Procedure. If the defendant is convicted

of the offense giving rise to the forfeiture, the court shall order the forfeiture of the

property as part of the sentence in the criminal case.” 28 U.S.C. § 2461(c).

                 THE MEDICARE AND MEDICAID PROGRAMS

      19.    The Medicare Program (“Medicare”) is a federally funded health care

program providing benefits to persons who are sixty-five years of age or older or

disabled. Medicare is administered by the Centers for Medicare and Medicaid


                                           10
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.12    Page 12 of 115




Services (“CMS”), a federal agency within the Department of Health and Human

Services (“HHS”). Individuals who receive Medicare benefits are Medicare

“beneficiaries.”

         20.   Medicare is a “health care benefit program,” as defined by 18 U.S.C. §

24(b).

         21.   Medicare has four parts: hospital insurance (Part A), medical insurance

(Part B), Medicare Advantage (Part C), and prescription drug benefits (Part D).

Medicare Part B helps pay the cost of physician services, medical equipment and

supplies, and other health services and supplies not paid by Part A. This investigation

involves Medicare Part D, prescription drug benefits.

         22.   A pharmacy can participate in Medicare Part D by entering into a retail

network agreement directly with a plan or with one or more Pharmacy Benefit

Managers (“PBMs”). A PBM acts on behalf of one or more Medicare drug plans.

Through a plan’s PBM, a pharmacy can join the plan’s network. When a Medicare

Part D beneficiary presents a prescription to a pharmacy, the pharmacy submits a

claim either directly to the plan or to a PBM that represents the beneficiary’s

Medicare drug plan. The plan or PBM determines whether the pharmacy is entitled

to payment for each claim and periodically pays the pharmacy for outstanding

claims. The drug plan’s sponsor reimburses the PBM for its payments to the




                                           11
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.13    Page 13 of 115




pharmacy. PBMs sometimes contract with Pharmacy Services Administrative

Organizations (“PSAOs”) to administer some of its services, such as payments.

      23.    CVS Caremark, OptumRx, and Express Scripts are three of several

PBMs. CVS Caremark processes and adjudicates claims electronically in Arizona.

OptumRx and Express Scripts process and adjudicate claims electronically outside

the state of Michigan.

      24.    Medicare, through CMS, compensates the Medicare drug plan sponsors

and pays the sponsors a monthly fee for each Medicare beneficiary of the sponsors’

plans. Such payments are called capitation fees. The capitation fee is adjusted

periodically based on various factors, including the beneficiary’s medical

conditions. In addition, in some cases where a sponsor’s expenses for a beneficiary’s

prescription drugs exceed that beneficiary’s capitation fee, Medicare reimburses the

sponsor for a portion of those additional expenses.

      25.    By becoming a participating provider in Medicare, enrolled providers

agree to abide by the policies, procedures, rules, and regulations governing

reimbursement. To receive Medicare funds, enrolled providers, together with their

authorized agents, employees, and contractors, are required to abide by all the

provisions of the Social Security Act, the regulations promulgated under the Act,

and applicable policies, procedures, rules, and regulations, issued by CMS and its

authorized agents and contractors.


                                         12
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.14    Page 14 of 115




       26.    Medicare providers are required to maintain all records that disclose the

extent of services provided and significant business transactions for a period of at

least six years.

       27.    Qlarant is the Medicare Part C and Part D program integrity contractor

for CMS under the National Benefit Integrity Medicare Drug Integrity Contract

(“MEDIC”). Qlarant’s role is to detect, prevent, and investigate allegations of fraud,

waste, and abuse in the Part C (Medicare Advantage organizations) and Part D

(prescription drug coverage) programs on a national level.

       28.    The Michigan Medicaid Program (“Medicaid”) is a federal and state

funded health care program providing benefits to individuals and families who meet

specified financial and other eligibility requirements and certain other individuals

who lack adequate resources to pay for medical care. CMS is responsible for

overseeing the Medicaid program in participating states, including Michigan.

Individuals who receive benefits under the Medicaid program are also referred to as

“beneficiaries.”

       29.    Medicaid covers the costs of medical services and products ranging

from routine preventive medical care for children to institutional care for the elderly

and disabled. Among the specific medical services and products provided by

Medicaid are reimbursements to pharmacies for the provision of prescription drugs.




                                          13
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.15   Page 15 of 115




Generally, Medicaid covers these costs if, among other requirements, they are

medically necessary and ordered by a physician.

                BLUE CROSS BLUE SHIELD OF MICHIGAN

      30.   Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,

privately operated insurance company authorized and licensed to do business in the

state of Michigan. BCBS provided health care benefits, including prescription drug

benefits, to member entities and individuals. Individuals insured by BCBS were

referred to as BCBS “members.”

      31.   BCBS had agreements with participating providers, including

pharmacies, to furnish medical services to BCBS members.

      32.   BCBS was a “health care benefit program,” as defined by Title 18,

United States Code, Section 24(b).

                        Relevant Entities and Individuals

                               Heartland Pharmacy

      33.   Heartland Pharmacy LLC (“Heartland”) was a registered business

entity with the Ohio Secretary of State. The following information is based on

publicly available documents filed with the Ohio Secretary of State on Heartland’s

behalf. Heartland’s Articles of Organization were filed on March 21, 2012 and

reflect that Ghussin established the entity. Heartland’s registered address was 3415

Riva Court, Beavercreek, Ohio 45430, which according to public records, including


                                        14
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.16    Page 16 of 115




Ghussin’s driver’s license, is Ghussin’s residence. Heartland’s articles of

organization list Ghussin as the statutory agent.

      34.    An FBI agent and I reviewed September 2014, December 2016, and

December 2017 Express Scripts provider certifications for Heartland, all signed by

Ghussin, which listed the practice address for the pharmacy as 3000 Far Hills

Avenue, Kettering, Ohio, 45429. According to that documentation, Heartland had

been open since at least the end of 2012. The September 2014 and December 2016

provider certifications reflect that Ghussin, Abeer Rizek, Hassan Abdallah

(“Abdallah”), and Raef Hamaed (“Hamaed”) each owned 25% of Heartland. The

December 2017 provider certification lists Ghussin as a 34% owner, Abdallah as a

33% owner, and Hamaed as a 33% owner. All of the forms identify Ghussin as the

pharmacist in charge (“PIC”).

                              Heartland Pharmacy 2

      35.    Heartland Pharmacy 2, LLC (“Heartland 2”) was a registered business

entity with the Ohio Secretary of State. The following information is based on

publicly available documents filed with Ohio Secretary of State on Heartland 2’s

behalf. Heartland’s Articles of Organization were filed on June 7, 2012 and reflect

that Ghussin established the entity. Heartland 2’s registered address was 3415 Riva

Court, Beavercreek, Ohio 45430, which, as stated above, is Ghussin’s residence.

Heartland 2’s articles of organization list Ghussin as the statutory agent.


                                          15
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.17    Page 17 of 115




      36.    An FBI agent and I reviewed a September 2014 Express Scripts

provider certification for Heartland 2, which listed the practice address for the

pharmacy as 2749 West Alex Bell Road, Moraine, Ohio 45459. According to that

documentation, Heartland 2 had been open since at least approximately September

2012 and Ghussin, Abdallah, and Hamaed were each listed as owners. Ghussin was

listed as a 33.34% owner, Abdallah was listed as a 33.33% owner, and Hamaed was

listed as a 33.33% owner. Balhar Singh (“Singh”) was listed as the PIC.

                               City Drugs Pharmacy

      37.    City Drugs was a registered business entity with the Michigan

Department of Licensing and Regulatory Affairs (“LARA”). The following

information is based on publicly available documents filed with LARA on City

Drugs’ behalf. Auday Maki (“Maki”), Mohrib Abdallah (“Mohrib”), and Raef

Hamaed (“Hamaed”) incorporated City Drugs on September 17, 2008. According to

the Certificate of Incorporation, City Drugs’ registered address was 11190 Gratiot

Ave., Detroit, MI 48213, which is Subject Premises 1. City Drugs’ most recent

annual report was for the year 2017 and listed Maki as the Resident Agent. In 2019,

Salwa Atwan (“Atwan”), President, filed a certificate of dissolution on behalf of City

Drugs. According to public records and financial records the government has

reviewed, Atwan appears to be Maki’s spouse.

                                Park Med Pharmacy


                                         16
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.18    Page 18 of 115




      38.    Park Med Pharmacy is a registered business entity with LARA. The

following information is based on publicly available documents filed with LARA on

Park Med Pharmacy’s behalf. Park Med Pharmacy was organized on October 17,

2017. Park Med Pharmacy’s articles of organization identify Maki as the resident

agent. Park Med Pharmacy’s 2020 annual report listed Maki as the resident agent

and the registered office as Subject Premises 2A.

                                 Eastside Pharmacy

      39.    Eastside was a registered business entity with LARA. The following

information is based on publicly available documents filed with LARA on Eastside’s

behalf. Hassan Khreizat (“Khreizat”), Hamaed, and Hassan Abdallah (“Abdallah”)

incorporated Eastside on January 16, 2009. The registered address for Eastside was

11854 E. Warren Ave., Detroit, MI 48215. Eastside’s most recent annual report was

filed for the year 2015 and listed Hamaed as the resident agent. On November 7,

2016, a certificate of change of registered office and/or change of resident agent was

filed, changing the resident agent to Abdallah.



                                 Conner Pharmacy

      40.    Conner is a registered business entity with LARA. The following

information is based on publicly available documents filed with LARA on Conner’s

behalf. Conner was organized on October 1, 2014. According to the Articles of


                                         17
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.19     Page 19 of 115




Organization, the resident agent was Rami Zbib. On March 26, 2016, a certificate of

change of registered office and/or change of resident agent was filed, changing the

resident agent to Hassan Ghoul (“Ghoul”). The form listed Ghoul’s title as owner.

Conner’s most recent annual report was filed for the year 2019 and listed Ghoul as

the resident agent and the registered office as Subject Premises 3.

                                Universal Pharmacy

      41.    Universal Pharmacy is a registered business entity with LARA. The

following information is based on publicly available documents filed with LARA on

Universal’s behalf. Khreizat organized Universal on January 7, 2008. According to

the Articles of Organization, Khreizat was also the resident agent. Universal’s 2020

annual report listed Nofal Cholag (“Cholag”) as the resident agent and the registered

office as 4600 E. 14 Mile Rd., Suite 2, Warren, MI 48092.

                             Wayne Campus Pharmacy

      42.    Wayne Campus is a registered business entity with LARA. The

following information is based on publicly available documents filed with LARA on

Wayne Campus’s behalf. Wayne Campus was incorporated on May 18, 2011. On

September 21, 2011, the Articles of Organization were amended to change the

resident agent to Abdallah and a certificate of change of registered office and/or

change of resident agent was filed changing the resident agent to Abdallah. Wayne

Campus’s most recent annual report for the year 2015 listed Abdallah as the resident


                                         18
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.20    Page 20 of 115




agent and the registered office as 1131 W. Warren, Detroit, MI 48201.

      43.    The provider certification dated April 17, 2015 listed the owners as Ali

Abdelrazzaq (“Abdelrazzaq”) (30%), Abdallah (18%), Kindy Ghussin (“Ghussin”)

(16%), Hamaed (18%), and Abeer Rizek (“Rizek”) (18%); I know from reviewing

public records and U.S. Customs and Border Patrol Reports that Rizek is married to

Tarek Fakhuri (“Fakhuri”). Abdelrazzaq was listed as the PIC. The December 12,

2017 provider certification listed Abdelrazzaq as the 100% owner and PIC.

According to documents provided by LARA, Abdelrazzaq became the 100% owner

in early 2017.

                                St. Clair Pharmacy

      44.    St. Clair is a registered business entity with LARA. The following

information is based on publicly available documents filed with LARA on St. Clair’s

behalf. According to the Articles of Organization, Ghoul organized St. Clair on July

17, 2017, Ghoul was the resident agent, and the registered office was 6635

Cottonwood Knoll, West Bloomfield, MI 48322, Ghoul’s home address. On

December 15, 2017, a certificate of change of registered office and/or change of

resident agent was filed, changing the Registered Office address to 23600 Harper

Ave., Suite 101, Saint Clair Shores, MI 48080.

      45.    The provider certification that St. Clair provided to Express Scripts, a

PBM, the practice address for St. Clair listed Ghoul (50%) and Mussa Mustapha


                                         19
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.21      Page 21 of 115




(50%) as the owners and Ahmad Reslan (“Reslan”) as the PIC.

                               FRAUD SCHEME

      46.   A common pharmacy fraud scheme is to bill Medicare, Medicaid, and

other health insurers for medication that the pharmacy does not actually dispense to

patients. Put another way, at a high-level, the pharmacy is submitting a higher

volume of medication in claims to Medicare, Medicaid, and other insurers than it

purchased during the relevant period; based on my experience and training, this is

often referred to as a “shortage” scheme. This is indicative of fraud because a

pharmacy cannot dispense more medications than it has purchased. Typically,

although not always, Medicare and Medicaid pay significant sums for these

“shortage” medications. For example, inhalers and pain creams are common

shortage medications because insurers may pay hundreds of dollars for those

medications. However, pharmacies can bill but not dispense any medication. Over

the course of the last four-plus years I have investigated shortage schemes, I have

interviewed many patients, who have told me that both expensive and inexpensive

medications (ranging from inhalers like Advair, Symbicort, QVAR, Spiriva, and

HIV medication to creams and other items) were billed to Medicare, Medicaid, and

other insurers that they never received from a particular pharmacy.

      47.   I will provide a simplified overview of how the shortage analysis is

conducted to assist the Court in evaluating this search warrant application. In


                                        20
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.22    Page 22 of 115




general, investigating a shortage scheme involves three steps: first, agents obtain a

pharmacy’s drug purchase records from pharmaceutical wholesalers. Agents identify

wholesalers based on financial records for the pharmacy and its owner, which

identify purchases from wholesalers, and submissions from the pharmacy to state

regulators and PBMs about the wholesalers used by the pharmacies; second, agents

obtain Medicare and Medicaid claims data for the pharmacy; third, agents request

that Qlarant conduct a shortage analysis for the time period for which it has drug

purchase records and claims data.

      48.    Using the pharmacy’s purchase records from the wholesalers and the

claims data, Qlarant will pick a representative sample of prescription medications

and compare the volume purchased with the volume dispensed in Medicare and

Medicaid claims. Qlarant will then identify the volume of any shortage for each

medication reviewed and the estimated amount that Medicare and Medicaid would

have paid for medication billed but not dispensed. Because this analysis generally

does not include claims data from any private insurers, the shortage amounts are

conservative numbers because they do not incorporate any claims for that medication
                          1
billed to private insurers.



      1
        However, because Blue Cross Blue Shield (“BCBS”) is a major health
insurance company in Michigan, once Qlarant determines which medications were
short, BCBS is often asked to provide the sum that it paid on claims that pharmacy
submitted for the shortage medications.
                                         21
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.23    Page 23 of 115




      49.    Based on the shortage analyses performed in this investigation, the

owners and operators of the aforementioned pharmacies fraudulently billed

Medicare, Medicaid, and other insurers for medications that were not dispensed to

beneficiaries. The pharmacies did not have sufficient drug inventory to dispense

numerous expensive medications billed to Medicare and Medicaid.

      50.    Pharmacies will also submit claims for medications disbursed to

patients that post-date the date the patient died. Often, this is because the pharmacy

has an automatic refill system in place that sends a claim to Medicare, Medicaid, and

other insurers, after a certain time period has passed since the prior fill of that

prescription. However, whether a prescription is an automatic refill or not, if a patient

does not pick up a prescription, the pharmacy is obligated to reverse the claim within

a certain time. In my training and experience, pharmacies committing fraud often

submit claims for beneficiaries who are already dead and never reverse them. The

pharmacies involved in this investigation submitted post-death claims.

      51.    The owners/operators of the aforementioned pharmacies submitted

false and fraudulent claims through interstate wires from Michigan to Medicare,

Medicaid, and other insurers. The claims were processed and adjudicated

electronically by CVS Caremark, OptumRx, and Express Scripts, among other

PBMs, outside the state of Michigan.

                                PROBABLE CAUSE


                                           22
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.24   Page 24 of 115




      52.   Cooperating Witness 1 (“CW-1”) is known to agents and pleaded guilty

to conspiracy to commit health care fraud in the Eastern District of Michigan. CW-

1 has not yet been sentenced. CW-1 owned a pharmacy and pleaded guilty stemming

from a scheme in which CW-1’s pharmacy billed for prescriptions that were not

dispensed and paid kickbacks to induce beneficiaries to fill their prescriptions at

CW-1’s pharmacy. Investigators interviewed CW-1 in March 2017 and February

2020. CW-1 provided the following information based on conversations CW-1 had

with Abdallah.

      53.   CW-1 knows Abdallah. They had multiple conversations, including

some as recently as 2016, about their respective pharmacies and the fraud schemes

they were each engaged in. Abdallah told CW-1 that Abdallah owned Conner,

Eastside, a pharmacy near Wayne State University, a pharmacy in Ohio that he had

sold, another pharmacy that he opened in Ohio, and another pharmacy on Gratiot

Avenue next to Dr. Eduardo Abellana’s (“Dr. Abellana”) office. CW-1 also stated

that City Drugs sounded familiar as a pharmacy that Abdallah owned. I know from

records I have reviewed in this case that Wayne Campus is located near Wayne State

University, and that Abdallah sold his interest in a pharmacy in Ohio in

approximately 2012 or 2013 and subsequently opened a different pharmacy in Ohio.

      54.   Abdallah told CW-1 that Abdallah partnered with different individuals

for his pharmacies, including Hamaed and individuals named Tarek and Auday,


                                        23
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.25    Page 25 of 115




which are Fakhuri and Maki’s first names, respectively. Abdallah told CW-1 that

Abdallah submitted claims for prescriptions that he did not dispense and submitted

claims for automatic refills even if the patient did not want the medication. Abdallah

stated that if his pharmacies were audited, he would be in trouble. Abdallah stated

that he tried to conceal his shortages by keeping enough inventory and invoices to

cover an invoice review by the PBM for which the pharmacy billed through the most.

      55.    Abdallah also told CW-1 that he sold opioid prescriptions for cash.

      56.    Cooperating Witness 2 (“CW-2”), a relative of CW-1, is known to

agents and pleaded guilty to conspiracy to commit health care fraud in the Eastern

District of Michigan. CW-2 has not yet been sentenced. CW-2 owned a pharmacy

and worked at a different pharmacy and pleaded guilty stemming from a scheme in

which these pharmacies billed for prescriptions that were not dispensed and paid

kickbacks to induce beneficiaries to fill their prescriptions these pharmacies.

Investigators interviewed CW-2 in March 2017 and February 2020 and CW-2

provided the following information based on conversations CW-2 had with

Abdallah.

      57.    CW-2 knows Abdallah. They had multiple conversations between 2010

and 2014 about their respective pharmacies and the fraud schemes they were each

engaged in. Abdallah told CW-2 that Abdallah partnered with different individuals

for his pharmacies, including Hamaed, Fakhuri, and Maki. Abdallah stated that he


                                         24
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.26    Page 26 of 115




owned Conner, Eastside, a pharmacy by Wayne State University, and another

pharmacy in a doctor’s office. As stated above, City Drugs was located next to Dr.

Abellana’s office. Abdallah told CW-2 that Abdallah submitted claims for

prescriptions that he did not dispense and submitted claims for automatic refills even

if the patient did not want the medication without reversing the claims. Abdallah

stated that if his pharmacies were audited, he would be in trouble. Abdallah stated

that he tried to conceal his shortages by keeping enough inventory and invoices to

cover an invoice review by the largest PBM. He told his partners to do this as well.

Abdallah stated that he filled narcotics prescriptions for cash; whether he did this at

all of his pharmacies or only a subset is not known at this time. Abdallah stated that

he closed and opened pharmacies on multiple occasions to avoid detection.

      58.    Abdallah also discussed with CW-2 the amount for which he could sell

opioid prescriptions in cash.

                                     Heartland

Qlarant Invoice Reconciliation

      59.    Investigators requested drug purchase records and received responses

from the pharmaceutical wholesalers used by Heartland, which are listed below. An

FBI agent and I furnished all of the wholesaler records and Medicare and Medicaid

data received to Qlarant and requested an invoice review for the period of December

4, 2012 through June 4, 2019. Qlarant compared invoices for Heartland’s drug


                                          25
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.27   Page 27 of 115




purchases to Medicare and Medicaid claims data for this period.

      60.   On November 22, 2019, Qlarant provided the following summary of its

invoice review:

      Wholesalers with Supportive Invoices: Akron, Alpine, Anda, Auburn,
      Bonita, Cardinal, DTR Medical, Fagron, H&H Wholesaler, Health Source,
      Independent, Ixthus, Letco Medical, Masters, McKesson, Medmax, Miami
      Luken, Nephron, NuMed, Paragon, ParMed, Pharmsource, Praxis,
      Prescription Supply, PriMed, Redmond & Greer, Republic, River City, Smith
      Drug and Integral, South Pointe, Taiga, and Wasatch

      Date Range of Invoice Review: 12/04/2012 – 6/04/2019

      Number of Drugs Reviewed: 179

      Total Number of Drugs Short to Medicare: 55

      Total Number of Drugs Short to Medicaid: 4

      Approximate Loss to Medicare: $661,857.23

      Approximate Loss to Medicaid: $28,731.69

      Approximate Combined Loss to Medicare and Medicaid: $690,588.92

      61.   Qlarant provided the following summary of Heartland’s top ten drug

shortages by approximate combined loss to Medicare and Medicaid:

   Drug Name                                    Approx. Dollar Loss
   Novolog Inj Flexpen                          $97,403.51
   Metformin Tab 1000 ER                        $66,818.75
   Lantus Solos Inj 100/ML                      $58,232.55
   Seroquel XR Tab 300 MG                       $45,834.94
   Abilify Tab 10 MG                            $45,275.24
   Budesonide Cap 3 MG DR                       $29,617.53
   Abilify Tab 20 MG                            $27,561.16

                                        26
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.28   Page 28 of 115




   Drug Name                                    Approx. Dollar Loss
   Creon Cap 24000 UNT                          $25,464.72
   Renvela Pow 2.4 GM                           $24,067.49
   Humulin R Inj U-500                          $23,120.56

      62.    In sum, Qlarant concluded that Heartland’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 55 of the 179 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid Heartland

approximately $690,588.92 for medications that Heartland did not have sufficient

inventory to dispense. The shortage drugs that caused the highest dollar loss were

Novolog Inj Flexpen, Metformin Tab 1000 ER, and Lantus Solos Inj 100/ML.

Beneficiary Interview

      63.    In December 2019, An FBI agent and I interviewed S.H., a Medicare

beneficiary who picked up prescriptions at Heartland. Claims data reflects

prescriptions purportedly dispensed to S.H. from at least 2013 to 2018. S.H.

identified Ghussin as the pharmacist and owner of Heartland. S.H. stated that s/he

did not receive all of the medication that Heartland billed to his/her Medicare

insurance.

      64.    For example, S.H. only received Metformin Tab 500 mg ER from

Heartland and stated that s/he never received Metformin Tab 1000 mg ER from

Heartland. However, between September 2014 and February 2018, Heartland billed

S.H.’s Medicare insurance for Metformin Tab 1000 mg ER approximately 15 times.
                                        27
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.29   Page 29 of 115




Metformin Tab 1000 mg ER is one of the top shortage medications that Qlarant

identified. S.H. surmised that Ghussin billed his/her Medicare insurance for

Metformin Tab 1000 mg ER, but dispensed Metformin Tab 500 mg ER.

      65.   As a second example, S.H. stated that s/he never received Chantix from

Heartland because s/he was afraid to take Chantix due to already taking anti-

depressants. However, between October 2016 and May 2017, Heartland billed S.H.’s

Medicare insurance for Chantix approximately eight times.

                                   Heartland 2

Qlarant Invoice Reconciliation

      66.   An FBI agent and I requested drug purchase records and received

responses from the pharmaceutical wholesalers used by Heartland 2, which are listed

below. An FBI agent and I furnished all of the wholesaler records and Medicare and

Medicaid data received to Qlarant and requested an invoice review for the period of

December 15, 2012 through June 4, 2019. Qlarant compared invoices for Heartland

2’s drug purchases to Medicare and Medicaid claims data for this period.

      67.   On November 22, 2019, Qlarant provided the following summary of its

invoice review:

      Wholesalers with Supportive Invoices: Alpine, Anda, Bonita,
      Cardinal/Harvard Drug, Fagron, Health Source, Ixthus, Keysource/ Praxis,
      Masters, McKesson, Miami Luken, Parmed/ Gensource, Pharmsource,
      Redmond and Greer, Republic, River City, Smith Drug and Integral, South
      Point, Taiga, and Wasatch.
      Date Range of Invoice Review: 12/15/2012 – 06/04/2019
                                        28
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.30   Page 30 of 115




      Number of Drugs Reviewed: 101

      Total Number of Drugs Short to Medicare: 43

      Total Number of Drugs Short to Medicaid: 4

      Approximate Loss to Medicare: $378,885.27

      Approximate Loss to Medicaid: $16,098.20

      Approximate Combined Loss to Medicare and Medicaid: $394,983.47

       68. Qlarant provided the following summary of Heartland 2’s top ten drug

shortages by approximate combined loss to Medicare and Medicaid:

   Drug Name                                    Approx. Dollar Loss
   Betaseron Inj 0.3 MG                         $78,781.42
   Opana ER Tab 40 MG                           $30,506.21
   Creon Cap 24000 UNT                          $26,711.94
   Spiriva Cap Handihlr                         $24,019.15
   Latuda Tab 40 MG                             $23,005.97
   Latuda Tab 20 MG                             $21,226.51
   Latuda Tab 120 MG                            $18,745.35
   Lantus Solos Inj 100/ML                      $16,544.91
   Lidocaine Pad 5%                             $16,489.45
   Advair Disku Aer 250/50                      $14,624.75

      69.   In sum, Qlarant concluded that Heartland 2’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 43 of the 101 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid Heartland 2

approximately $394,983.47 for medications that Heartland 2 did not have sufficient

inventory to dispense. The shortage drugs that caused the highest dollar loss were

                                        29
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.31    Page 31 of 115




Betaseron Inj 0.3 MG, Opana ER Tab 40 MG, and Creon Cap 24000 UNT.

Beneficiary Interview

      70.    In December 2019, An FBI agent and I interviewed C.M., a Medicare

beneficiary who picked up prescriptions at Heartland 2. Claims data reflects

prescriptions purportedly dispensed to C.M. from at least 2013 to 2018. C.M.

identified Ghussin as the pharmacist at Heartland and as a fill in pharmacist at

Heartland 2. C.M. stated that s/he did not receive all of the medication that Heartland

2 billed to his/her Medicare insurance.

      71.    For example, C.M. recalled that s/he received inhalers from Heartland

2, but only received one brand of inhaler in a given month. C.M. did not receive a

Proair inhaler and a Dulera inhaler in the same month. However, C.M. was billed for

both a Dulera inhaler and a Proair inhaler in March 2014, May 2014, June 2014, and

July 2014.

                                     City Drugs

                           Qlarant Invoice Reconciliation

      72.    Investigators requested drug purchase records and received responses

from the pharmaceutical wholesalers used by City Drugs, which are listed below.

Investigators furnished all of the wholesaler records and Medicare and Medicaid data

that was received to Qlarant and requested an invoice review for the period of

January 1, 2011 through February 5, 2018. Qlarant compared invoices for City


                                          30
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20     PageID.32   Page 32 of 115




Drugs’ drug purchases to Medicare and Medicaid claims data for this period.

      73.   On April 30, 2018, Qlarant provided the following summary of its

invoice review:

   Wholesalers with Supportive Invoices: Anda, Cardinal Health-Harvard Drug
   Group, Cardinal Health-ParMed, and McKesson
   Date Range of Invoice Review: 1/1/2011 – 2/5/2018

   Number of Drugs Reviewed: 55

   Total Number of Drugs Short to Medicare: 53

   Total Number of Drugs Short to Medicaid: 35

   Approximate Loss to Medicare: $2,097,515.71

   Approximate Loss to Medicaid: $1,598,038.72

   Approximate Combined Loss to Medicare and Medicaid: $3,695,554.43.

      74.   Qlarant provided the following summary of City Drugs’ top ten drug

shortages by approximate combined loss to Medicare and Medicaid:

                    Drug Name                       Approx. Dollar Loss

            Aug Betamet Oin 0.05%                       $470,539.14

              QVAR AER 80MCG                            $404,986.69

            Advair Disku Aer 250/50                     $312.128.60

               QVAR Aer 40MCG                           $242,648.93

                  Lyrica Cap 75MG                       $234,808.72

              Spiriva Cap handihlr                      $212,459.12


                                       31
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.33    Page 33 of 115




                   Drug Name                         Approx. Dollar Loss

                Abilify Tab 5MG                          $174,927.31

                Lantus Inj 100/ml                        $152,177.48

             Symbicort Aer 160-4.5                       $150,730.51

                  Triumeq Tab                            $135,948.68


      75.   In sum, Qlarant concluded that City Drugs’ inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 53 of the 55 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid City Drugs

approximately $3,695,554.43 for medications that City Drugs did not have sufficient

inventory to dispense. The shortage drugs that caused the highest dollar loss were

Augmented Betamethasone Ointment, QVAR (inhaler), Advair Disku (inhaler), and

Lyrica.

BCBS Shortage at City Drugs

      76.   On May 30, 2018, based on the Medicare and Medicaid shortage

medications identified by Qlarant, BCBS provided a financial impact letter

indicating that BCBS paid $42,872.61 in claims submitted by City Drugs for those

shortage medications over the same period as Qlarant’s analysis.

Billing for Deceased Beneficiaries at City Drugs

      77.   Investigators conducted a review of the Medicare Part D claims data


                                        32
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.34    Page 34 of 115




and Medicaid claims data for City Drugs, which revealed that City Drugs billed for

medication purportedly dispensed to beneficiaries after they were deceased. Between

approximately 2011 and January 2016, City Drugs submitted 13 claims for

medications purportedly dispensed to beneficiaries after their dates of death.

Beneficiary Interview

      78.     In November 2019 and January 2020, P.M., a Medicaid beneficiary

who picked up prescriptions at City Drugs, was interviewed by investigators. Claims

data reflects P.M. purportedly received prescriptions from 2010 to 2012 and 2016 to

2018. P.M. identified Maki as the pharmacist at City Drugs. P.M. stated that s/he did

not receive all of the medication that City Drugs billed to his/her Medicaid insurance.

      79.     For example, P.M. only received Lyrica once. It had severe side effects

the first time P.M. took it so s/he never took it again. However, between April 2016

and March 2018, City Drugs billed P.M.’s Medicaid insurance for Lyrica

approximately 19 times. Lyrica is one of the shortage medications that Qlarant

identified.

      80.     As a second example, P.M. stated that s/he only needed an Albuterol

inhaler but received others from City Drugs that s/he did not need. P.M. received

about six or seven inhalers in 2018. However, in 2018, City Drugs actually billed

P.M.’s Medicaid insurance for 18 inhalers. Approximately half of City Drugs’ top

ten shortage medications are inhalers.


                                          33
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.35    Page 35 of 115




      81.    As a third example, P.M. stated that s/he never received Acyclovir.

Nevertheless, between May 2016 and May 25, 2018, City Drugs billed P.M.’s

Medicaid insurance for Acyclovir approximately 19 times, with Dr. Abellana listed

as the prescribing physician. P.M. recalled that Dr. Abellana did initially prescribe it

but, before P.M. picked it up, P.M. looked it up and saw that it was for herpes. P.M.

saw another doctor who stated that P.M. did not have herpes. P.M. subsequently

confronted Dr. Abellana. S/he did not pick up the medication from City Drugs.

                                         PMC

      82.    Evidence obtained during the course of the investigation supports that

Dr. Abellana is part of the fraud scheme described in this affidavit. As stated above,

Dr. Abellana’s office used to be located next to City Drugs. MDHHS-OIG

determined that, from January 2009 to September 2015, Dr. Abellana was

responsible for 75% of all prescriptions filled at City Drugs. When City Drugs

closed, Maki opened Park Med Pharmacy in the same building as PMC. According

to information that PMC provided to Medicare through the Provider Enrollment,

Chain, and Ownership System, the PMC location next to City Drugs closed in or

around October 2017. The PMC location next to Park Med Pharmacy opened earlier

in 2017. According to data that the investigators reviewed, from July 2017 through

June 2019, Dr. Abellana was responsible for prescriptions constituting

approximately 66% of the amount that Park Med Pharmacy received from Medicare.


                                          34
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.36   Page 36 of 115




In this same period, the next two pharmacies that received the greatest amount of

Medicare reimbursements from Dr. Abellana’s prescriptions were Conner and

another pharmacy that Maki incorporated.

      83.    As noted above, information provided to Medicare stated that Dr.

Abellana is practicing in Subject Premises 2B. In addition, I called PMC on February

20, 2020 and verified that Dr. Abellana practices at Subject Premises 2B. The

individual investigators spoke to at PMC also confirmed that Dr. Abellana’s old

practice address was 11180 Gratiot Ave., Detroit, Michigan.

      84.    CW-2 stated that Abdallah told him/her that Abdallah paid kickbacks

to Dr. Abellana of $5 per prescription.

      85.    As stated above, Dr. Abellana prescribed Conner patient P.M.

Acyclovir, which was medically unnecessary and never filled. Nevertheless, Conner

submitted 19 claims for Acyclovir, which Dr. Abellana noted as the prescribing

doctor in the claims data.

      86.    Medicaid beneficiary K.M. was interviewed in December 2019 and

January 2020. K.M. stated that s/he used to get prescriptions filled at City Drugs.

Claims data indicates that K.M. purportedly received prescriptions from City Drugs

in 2010, 2012, and 2014 to 2018. K.M. stated that s/he had never saw Dr. Abellana

and never received any of the prescriptions allegedly written by Dr. Abellana as set

forth in City Drugs’ claims data. City Drugs’ claims data shows 54 prescriptions


                                          35
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.37     Page 37 of 115




supposedly written by Dr. Abellana and filled between May 2010 and January 2018.

      87.    Medicare beneficiary L.S. was a patient of Dr. Abellana, City Drugs,

and Park Med Pharmacy. Claims data indicates that L.S. purportedly received

prescriptions from City Drugs from 2011 to 2018, including with Dr. Abellana as

the prescribing doctor in 2011 and from 2013 to 2018, and from Park Med Pharmacy

from 2018 to 2019, including with Dr. Abellana as the prescribing doctor in 2018

and 2019. L.S. is P.M.’s significant other. L.S. stated that when he was at City Drugs,

Dr. Abellana called the pharmacist at City Drugs to tell the pharmacist what to fill.

L.S. was not part of this conversation. L.S. subsequently received medication s/he

did not want or need, including inhalers, which L.S. told Maki. Moreover, L.S.

continued to receive medications s/he did not need, some of which he returned to the

pharmacy. These claims were not reversed. L.S.’s insurance was also billed for

medication that L.S. never received, including inhalers, and Lyrica.

      88.    Investigators reviewed L.S.’s Medicare data and confirmed that Dr.

Abellana was the prescribing doctor for the vast majority of L.S.’s prescriptions at

City Drugs from February 2013 to January 2018 and at Park Med Pharmacy from

August 2018 to October 2019.

                                      Eastside

                           Qlarant Invoice Reconciliation

      89.    Investigators requested drug purchase records and received responses


                                          36
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.38   Page 38 of 115




from the pharmaceutical wholesalers used by Eastside, which are listed below. I

furnished all of the wholesaler records received to Qlarant and requested an invoice

review for the period of January 3, 2011 through April 22, 2016. Qlarant compared

invoices for Eastside’s drug purchases to Medicare and Medicaid claims data for this

period.

      90.   On May 2, 2018, Qlarant finalized its invoice review of Eastside and

provided the following summary:

      Wholesalers with Supportive Invoices: Anda, Auburn, Cardinal Health-
      Harvard Drug Group, Cardinal Health-ParMed, Match Rx, McKesson,
      Quest, and Trxade
      Date Range of Invoice Review: 1/3/2011 – 4/22/2016

      Number of Drugs Reviewed: 109

      Total Number of Drugs Short to Medicare: 79

      Total Number of Drugs Short to Medicaid: 14

      Approximate Loss to Medicare: $2,079,423.21

      Approximate Loss to Medicaid: $396,481.88

      Approximate Combined Loss to Medicare and Medicaid: $2,475,905.09.

      91.   Qlarant provided the following summary of Eastside’s top ten drug

shortages by approximate combined loss to Medicare and Medicaid:

                   Drug Name                         Approx. Dollar Loss

                Abilify Tab 10 Mg                         $393,488.36


                                        37
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.39    Page 39 of 115




                   Drug Name                         Approx. Dollar Loss

               Spiriva Cap handihlr                      $237,323.21

            Advair Disku Aer 250/50                      $195,705.69

              Renvela Tab 800 Mg                         $133,315.15

            Seroquel XR Tab 300 Mg                       $107,694.04

             Symbicort Aer 160-4.5                        $95,233.55

                Abilify Tab 5MG                           $71,275.48

                Lantus Inj 100/ml                         $70,590.37

               Abilify Tab 15 Mg                          $64,727.63

            Seroquel XR Tab 200 Mg                        $64,475.56


      92.   In sum, Qlarant concluded that Eastside’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 79 of the 109 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid Eastside

approximately $2,475,905.09 for medications that Eastside did not have sufficient

inventory to dispense. The shortage drugs that caused the highest dollar loss were

Abilify, Spiriva Can Handihlr (inhaler), Advair Disku (inhaler), and Renvela.

BCBS Shortage for Eastside

      93.   On May 30, 2018, based on the Medicare and Medicaid shortage

medications identified by Qlarant, BCBS provided a financial impact letter

indicating that BCBS paid $196,910.15 in claims submitted by Eastside for those
                                        38
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.40   Page 40 of 115




shortage medications over the same period as Qlarant’s analysis.

Billing for Deceased Beneficiaries at Eastside

      94.    Investigators conducted a review of the Medicare Part D claims data

and Medicaid claims data for Eastside, which revealed that Eastside billed for

medication purportedly dispensed to beneficiaries after they were deceased. Between

approximately January 2010 and December 2015, Eastside submitted 145 claims for

medications purportedly dispensed to beneficiaries after their dates of death.

Beneficiary Interview

      95.    In October 2019 and January 2020, D.R., a Medicare beneficiary who

picked up prescriptions at Eastside, was interviewed by investigators. Claims data

reflects prescriptions supposedly dispensed to D.R. from at least 2011 until the

spring of 2016. D.R. identified Abdallah as the owner and person who ran Eastside.

D.R. stated that s/he did not receive all of the medication that Eastside billed to

his/her Medicare and Medicaid insurance.

      96.    As an example, D.R. stated that s/he switched from Advair to Spiriva at

some point and never received both of them at the same time. D.R. stated that if s/he

were billed for both, D.R. did not receive the Advair. D.R.’s Medicare data indicates

that Eastside submitted claims for Advair monthly from February 2011 to October

2011 and then Spiriva monthly from August 2014 to March 2016. In February 2015,

Eastside resumed submitting claims for Advair, which D.R. did not receive.


                                         39
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.41    Page 41 of 115




Qlarant’s shortage analysis identified Advair as one of Eastside’s largest shortage

medications.

      97.      As another example, D.R. stated that s/he did not receive Proair

inhalers. Nevertheless, from January 2011 to March 2016, Eastside submitted claims

for 64 Proair inhalers. Qlarant identified Proair as a shortage medication at Eastside.

                                      Universal

                     Michigan Medicaid Invoice Reconciliation

      98.      In 2016, the Michigan Department of Health and Human Services—

Office of Inspector General (“MDHHS-OIG”) conducted an invoice review of

Universal for the period January 1, 2013, through January 31, 2016. MDHHS-OIG’s

invoice review compared Universal’s drug purchases to its Medicaid billing for this

period. MDHHS-OIG determined that Universal had a shortage of a number of

medications that resulted in a loss to Medicaid of $262,421.31. MDHHS-OIG

typically reviews only claims submitted to Medicaid and not to Medicare.

                           Qlarant Invoice Reconciliation

      99.      During the MDHHS-OIG invoice review, Universal told MDHHS-OIG

      which pharmaceutical wholesalers it used. MDHHSOIG provided me with

      Universal’s drug purchase records utilized in its invoice review of Universal

      for the above-stated period.

      100. The records provided by MDHHS-OIG contained drug sale or purchase


                                          40
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.42   Page 42 of 115




records from the pharmaceutical wholesalers listed below.

      101. Investigators furnished all of the wholesaler records received to Qlarant

and requested an invoice review for the period of January 2, 2013, through January

29, 2016. Qlarant compared invoices for Universal’s drug purchases to both

Medicare and Medicaid claims data for this period.

      102. On November 2, 2018, Qlarant finalized its invoice review of Universal

and concluded the following:

      Wholesalers with Supportive Invoices: Anda (VIP), Auburn
      Pharmaceutical, H&H Wholesale, Harvard Drug Group, Keysource, Masters
      Rx, Match Rx, McKesson, Payless Distributors, and Top Rx
      Date Range of Invoice Review: 1/2/2013 – 01/29/2016

      Number of Drugs Reviewed: 81

      Total Number of Drugs Short to Medicare: 64

      Total Number of Drugs Short to Medicaid: 7

      Approximate Loss to Medicare: $1,236,281.05

      Approximate Loss to Medicaid: $168,873.48

      Approximate Combined Loss to Medicare and Medicaid: $1,405,154.53

      103. Qlarant provided the following summary of Universal’s top ten drug

shortages by approximate combined loss to Medicare and Medicaid:

                   Drug Name                         Approx. Dollar Loss

                Lidocaine Oin 5%                          $193,156.01


                                        41
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20     PageID.43    Page 43 of 115




                  Drug Name                         Approx. Dollar Loss

                Lidoderm Dis 5%                         $112,441.82

              Spiriva Cap Handihlr                       $98,631.45

               Nexium Cap 40 Mg                          $92,624.69

            Advair Disku Aer 250/50                      $70,685.50

                Lantus inj 100/Ml                        $57,935.51

                Abilify Tab 5 Mg                         $52,959.48

             Symbicort Aer 160-4.5                       $52,068.19

              Celebrex Cap 200 Mg                        $48,831.01

            Advair Disku Aer 500/50                      $48,504.79


      104. In sum, Qlarant concluded that Universal’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 64 of the 81 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid Universal

approximately $1,405,154.53 for medications that Universal did not have sufficient

inventory to dispense. The shortage drugs that caused the highest dollar loss were

Lidocaine Ointment, Lidoderm Dis, and Spiriva Cap Handihlr (inhaler).

BCBS Shortage for Universal

      105. On May 29, 2019, based on the Medicare and Medicaid shortage

medications identified by Qlarant, BCBS provided a financial impact letter

indicating that BCBS paid $97,813.54 in claims submitted by Universal for those
                                       42
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.44   Page 44 of 115




shortage medications over the same period as Qlarant’s analysis.

Billing for Deceased Beneficiaries at Universal

      106. Investigators conducted a review of the Medicare Part D claims data

and Medicaid claims data for Universal, which revealed that Universal billed for

medication purportedly dispensed to beneficiaries after they were deceased. Between

approximately October 2010 and April 2017, Universal submitted 56 claims for

medications purportedly dispensed to beneficiaries after their dates of death.

Beneficiary Interview

      107. In January 2020, investigators interviewed P.H., a Medicare beneficiary

who picked up prescriptions at Universal. Claims data reflects that P.H. purportedly

received prescriptions form Universal from at least 2013 into 2018, which is the

entirety of the period for which the government has Universal’s Medicare claims

data. P.H. identified Khreizat and Cholag as pharmacists at Universal. P.H. stated

that s/he did not receive all of the medication that Universal billed to his/her

Medicare insurance.

      108. For example, P.H. identified and showed agents the three inhalers s/he

has used. P.H. stated that s/he has never received a Tudorza inhaler, which Universal

billed to Medicare 11 times from March 2015 to January 2016. Qlarant did not

include Tudorza in its shortage analysis.

      109. As another example, P.H. stated that s/he never received Proair, which


                                            43
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.45    Page 45 of 115




Universal billed to Medicare five times between May 2016 and October 2016.

Qlarant identified Proair as a shortage medication for Universal.

      110. As a third example, P.H. stated that s/he never received Ketoconazole,

which Universal billed to Medicare ten times from October 2017 to August 2018.

Qlarant did not include Ketoconazole in its shortage analysis.

                                 Wayne Campus

                          Qlarant Invoice Reconciliation

      111. Investigators requested drug purchase records and received responses

from the pharmaceutical wholesalers used by Wayne Campus, which are listed

below. Investigators furnished all of the wholesaler records received to Qlarant and

requested an invoice review for the period of January 20, 2012 through December

31, 2016. Qlarant compared invoices for Wayne Campus’s drug purchases to

Medicare and Medicaid claims data for this period.

      112. On February 28, 2020, Qlarant finalized its invoice review of Wayne

Campus and provided the following summary:

      Wholesalers with Supportive Invoices: Alpine, Auburn, Cardinal, and
      McKesson
      Date Range of Invoice Review: 1/20/2012 – 12/31/2016

      Number of Drugs Reviewed: 85

      Total Number of Drugs Short to Medicare: 51

      Total Number of Drugs Short to Medicaid: 2

                                         44
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.46    Page 46 of 115




      Approximate Loss to Medicare: $324,699.07

      Approximate Loss to Medicaid: $856.51

      Approximate Combined Loss to Medicare and Medicaid: $325,555.58.

      113. Qlarant provided the following summary of Wayne Campus’s top ten

drug shortages by approximate combined loss to Medicare and Medicaid:

                   Drug Name                          Approx. Dollar Loss

               Truvada Tab 200-300                          $38,737.72

               Spiriva Cap Handihlr                         $34,116.76

               Renvela Tab 800 Mg                           $27,067.43

               Reyataz Cap 300 Mg                           $24,928.74

                 Lidoderm Dis 5%                            $20,820.00

              Symbicort Aer 160-4.5                         $18,522.54

                Abilify Tab 10 Mg                           $15,074.99

            Seroquel XR Tab 400 Mg                          $10,012.96

             Lantus Solos Inj 100/ml                        $9,202.89

             Advair Disku Aer 250/50                        $9,130.93


      114. In sum, Qlarant concluded that Wayne Campus’s inventory of

prescription drugs was not sufficient to support its claim submissions to Medicare

and Medicaid for at least 51 of the 94 drugs selected for the analysis. Based upon the

shortage detected, Qlarant concluded that Medicare and Medicaid paid Wayne

Campus approximately $325,555.58 for medications that Wayne Campus did not

                                         45
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.47   Page 47 of 115




have sufficient inventory to dispense. The shortage drugs that caused the highest

dollar loss were Truvada, Spiriva Cap Handihlr (inhaler), and Renvela.

Billing for Deceased Beneficiaries at Wayne Campus

      115. Investigators conducted a review of the Medicare Part D claims data

and Medicaid claims data for Wayne Campus, which revealed that Wayne Campus

billed for medication purportedly dispensed to beneficiaries after they were

deceased. Between approximately January 2012 and March 2018, Wayne Campus

submitted 58 claims for medications purportedly dispensed to beneficiaries after

their dates of death.

Beneficiary Interview

      116. In January 2020, investigators interviewed B.B., a Medicaid beneficiary

who filled his/her prescriptions at Wayne Campus. Claims data reflects prescriptions

supposedly dispensed to B.B. since at least 2014. B.B. identified Abdelrazzaq as the

pharmacist at Wayne Campus. B.B. stated that s/he did not receive all of the

medication that Wayne Campus billed to his/her Medicaid insurance.

      117. B.B. stated that s/he knew which medications s/he received and s/he

knew s/he did not receive all of the medications Wayne Campus billed to Medicaid.

B.B. stated that s/he never received Dulera or QVAR inhalers from Wayne Campus.

Nevertheless, in June 2015, Wayne Campus submitted a claim for a Dulera inhaler

and, in July 2015, Wayne Campus submitted a claim for a QVAR inhaler.


                                        46
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20     PageID.48   Page 48 of 115




                                        Conner

                          Qlarant Invoice Reconciliation

      118. Investigators requested drug purchase records and received responses

from the pharmaceutical wholesalers used by Conner, which are listed below.

Investigators furnished all of the wholesaler records received to Qlarant and

requested an invoice review for the period of April 18,2016 through September 12,

2019. Qlarant compared invoices for Conner’s drug purchases to Medicare and

Medicaid claims data for this period.

      119. On February 28, 2020, Qlarant finalized its invoice review of Conner

and provided the following summary:

      Wholesalers with Supportive Invoices: Alpine Health, Alvix Laboratories
      LLC, Amerisource Bergen, Anda, Atlantic, Auburn, Bellco, Bonita,
      Cardinal, Dynasty, H&H, IPC, KY Meds, Masters, Match Rx, Matrix,
      McKesson, Pharmasource, Prescription Supply, PriMed, Quest, River City,
      South Pointe, Wasatch, and Wellgistics.
      Date Range of Invoice Review: 4/18/2016 – 9/12/2019

      Number of Drugs Reviewed: 77

      Total Number of Drugs Short to Medicare: 35

      Total Number of Drugs Short to Medicaid: 0

      Approximate Loss to Medicare: $96,764.88

      Approximate Loss to Medicaid: $0.00

      Approximate Combined Loss to Medicare and Medicaid: $96,764.88


                                          47
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20     PageID.49    Page 49 of 115




      120. Qlarant provided the following summary of Conner’s top ten drug

shortages by approximate combined loss to Medicare and Medicaid:

                  Drug Name                         Approx. Dollar Loss

             Abilify Main Inj 400mg                      $12,821.08

              Spiriva Cap Handihlr                        $6,596.42

           Humalog Mix Inj 75/25kwp                       $6,176.16

               Renvela Tab 800mg                          $5,420.41

            Advair Disku Aer 500/50                       $5,362.41

             Invega Sust Inj 234/1.5                      $5,244.08

            Advair Disku Aer 250/50                       $4,868.99

            Enbrel Srclk Inj 50mg/ml                      $4,818.91

            Seroquel XR Tab 300mg                         $4,813.47

             Aripiprazole Tab 10mg                        $3,996.78


      121. In sum, Qlarant concluded that Conner’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 35 of the 77 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid Conner approximately

$96,764.88 for medications that Conner did not have sufficient inventory to

dispense. The shortage drugs that caused the highest dollar loss were Abilify Main

Inj 400 mg, Spriva Cap Handihlr (inhaler), and Humalog Mix Inj (HIV medication).



                                       48
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.50    Page 50 of 115




Billing for Deceased Beneficiaries at Conner

     122.    Investigators conducted a review of the Medicare Part D claims data

and Medicaid claims data for Conner, which revealed that Conner billed for

medication purportedly dispensed to beneficiaries after they were deceased. During

2018, Conner submitted four claims for medications purportedly dispensed to a

beneficiary after his/her date of death.

Beneficiary Interview

      123. D.R., the Medicare beneficiary discussed with regard to Eastside,

became a patient of Conner once Eastside closed in 2016. Claims data reflects that

D.R. supposedly received prescriptions from Conner from 2016 to 2019, the end of

the period for which the government has claims data. D.R. stated that the same

individuals worked at Conner as at Eastside. D.R. stated that, like at Eastside, D.R.

did not receive all of the medication that Conner billed to his/her Medicare insurance.

      124. As an example, even though D.R. stated that s/he never received Proair,

from April 2016 to July 2019, Conner submitted 35 claims to Medicare.

      125. As another example, in October 2019, D.R. reviewed with me his/her

Medicare Explanation of Benefits form from the previous month, September 2019,

which listed all of the medications for which Conner had submitted claims to

Medicare. D.R. identified multiple medications s/he did not receive, including

Lidocaine cream and an Albuterol inhaler.


                                           49
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20     PageID.51    Page 51 of 115




                                        St. Clair

                          Qlarant Invoice Reconciliation

      126. Investigators requested drug purchase records and received responses

from the pharmaceutical wholesalers used by St. Clair, which are listed below.

Investigators furnished all of the wholesaler records received to Qlarant and

requested an invoice review for the period of March 4, 2018 through September 12,

2019. Qlarant compared invoices for St. Clair’s drug purchases to Medicare and

Medicaid claims data for this period.

      127. On November 22, 2019, Qlarant finalized its invoice review of St. Clair

and provided the following summary:

      Wholesalers with Supportive Invoices: Akron, Amerisource Bergen,
      Auburn, Bonita, Cardinal, Colossal Health, Dynasty, H&H, Hercules,
      Independent, Masters, McKesson, Medmax, Paragon, Pharmox, Prescription
      Supply, PriMed, Quest, Republic, River City, Smith Drug and Integral, South
      Pointe, Taiga, Wasatch, and Wellgistics.
      Date Range of Invoice Review: 3/04/2018 – 9/12/2019

      Number of Drugs Reviewed: 33

      Total Number of Drugs Short to Medicare: 9

      Total Number of Drugs Short to Medicaid: 1

      Approximate Loss to Medicare: $83,961.88

      Approximate Loss to Medicaid: $2,138.38

      Approximate Combined Loss to Medicare and Medicaid: $86,100.26.


                                           50
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.52   Page 52 of 115




      128. Qlarant provided the following summary of St. Clair’s top drug

shortages by approximate combined loss to Medicare and Medicaid:

                   Drug Name                         Approx. Dollar Loss

           Hydrocortiso Oin Absorbas                      $54,528.73

               Doxepin Hcl Cre 5%                         $11,170.18

           Omepra/Bicar Cap 40-1100                        $8,059.92

            Enbrel Srclk inj 50 Mg/Ml                      $5,119.96

               Vimpat Tab 100 Mg                           $2,723.14

              Symbicort Aer 160-4.5                        $1,688.74

               Xarelto Tab 15 Mg                           $1,238.61

                Diclofenac Gel 3%                          $1,038.36

          Oxymorphone Tab 15 Mg ER                          $532.62


      129. In sum, Qlarant concluded that St. Clair’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least nine of the 33 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid St. Clair

approximately $86,100.26 for medications that St. Clair did not have sufficient

inventory to dispense. The shortage drugs that caused the highest dollar loss were

Hydrocortisone Oin Absorbas, Doxepin Hcl, and Omepra/Bicar Cap.

BCBS Shortage for St. Clair

      130. On December 10, 2019, based on the Medicare and Medicaid shortage
                                        51
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.53    Page 53 of 115




medications identified by Qlarant, BCBS provided a financial impact letter

indicating that BCBS paid $2,826.78 in claims submitted by St. Clair for those

shortage medications over the same period as Qlarant’s analysis.

Beneficiary Interview

      131. In March 2020, investigators interviewed a D.A., a Medicare

beneficiary who picked up prescriptions at St. Clair. Claims data reflects that D.A.

purportedly received prescriptions from St. Clair in 2018 and 2019. D.A. identified

Reslan as the pharmacist at St. Clair. D.A. stated that s/he did not receive all of the

medication that St. Clair billed to his/her Medicare insurance.

      132. As an example, D.A. stated that s/he never received Hydrocortisone in

Absorbase, an ointment, from St. Clair. Nevertheless, from April 2018 to October

2018, St. Clair submitted five claims for Hydrocortisone in Absorbase, for which

Medicare paid approximately $1,069.50 per prescription. Qlarant identified this as

St. Clair’s top shortage medication.

                               Park Med Pharmacy

                           Qlarant Invoice Reconciliation

      133. Investigators requested drug purchase records and received responses

from the pharmaceutical wholesalers used by Park Med Pharmacy, which are listed

below. Investigators furnished all of the wholesaler records received to Qlarant and

requested an invoice review for the period of July 2, 2018 through October 11, 2019.


                                          52
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20    PageID.54   Page 54 of 115




Qlarant compared invoices for Park Med Pharmacy’s drug purchases to Medicare

and Medicaid claims data for this period.

      134. On December 12, 2019, Qlarant finalized its invoice review of Park

Med Pharmacy and provided the following summary:

      Wholesalers with Supportive Invoices: Anda, Capital, Cardinal, Global,
      Independent, IPC, Keysource, McKesson, Pharmasource, Redmond and
      Greer, and Surplus Diabetic.
      Date Range of Invoice Review: 7/02/2018 – 10/11/2019

      Number of Drugs Reviewed: 23

      Total Number of Drugs Short to Medicare: 4

      Total Number of Drugs Short to Medicaid: 1

      Approximate Loss to Medicare: $8,487.41

      Approximate Loss to Medicaid: $3,474.67

      Approximate Combined Loss to Medicare and Medicaid: $11,962.09

      135. Qlarant provided the following summary of Park Med Pharmacy’s top

drug shortages by approximate combined loss to Medicare and Medicaid:

                   Drug Name                       Approx. Dollar Loss

              HC Valerate Cre 0.2%                      $5,684.15

          Megestrol AC Sus 40 Mg/Ml                     $4,668.35

                Lidocaine Oin 5%                        $1,383.69

               Lyrica Cap 200 Mg                        $225.90



                                        53
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.55    Page 55 of 115




      136. In sum, Qlarant concluded that Park Med Pharmacy’s inventory of

prescription drugs was not sufficient to support its claim submissions to Medicare

and Medicaid for at least four of the 23 drugs selected for the analysis. Based upon

the shortage detected, Qlarant concluded that Medicare and Medicaid paid Park Med

Pharmacy approximately $11,962.09 for medications that Park Med Pharmacy did

not have sufficient inventory to dispense. The shortage drugs that caused the highest

dollar loss were HC Valerate Cre 0.2%, Megestrol AC Sus 40 Mg/Ml, and Lidocaine

Oin 5%.

Billing for Deceased Beneficiaries at Park Med Pharmacy

      137. Investigators conducted a review of the Medicare Part D claims data

and Medicaid claims data for Park Med Pharmacy, which revealed that Park Med

Pharmacy billed for medication purportedly dispensed to beneficiaries after they

were deceased. During 2019, Park Med Pharmacy submitted 10 claims for

medications purportedly dispensed to a beneficiary after his/her date of death.

Beneficiary Interview

      138. In November 2019 and January 2020, investigators interviewed a L.S.,

a Medicare beneficiary who picked up prescriptions at Park Med Pharmacy. As

stated above, claims data reflects that L.S. purportedly received prescriptions from

Park Med Pharmacy in 2018 and 2019. L.S. identified Maki as the pharmacist at

Park Med Pharmacy. L.S. stated that s/he did not receive all of the medication that


                                         54
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.56   Page 56 of 115




Park Med Pharmacy billed to his/her Medicare insurance.

      139. As an example, L.S. stated that s/he never received Ketoconazole cream

from Park Med Pharmacy. Nevertheless, from August 2018 to October 2019, Park

Med Pharmacy submitted 15 claims for Ketoconazole cream.

                    PROBABLE CAUSE FOR SEIZURE OF
                     FUNDS FROM TARGET ACCOUNTS

      140. As part of this investigation, records were obtained and reviewed for

financial involvement relative to allegations of violations of federal law by Kindy

Ghussin, Hassan Abdallah, Audi Maki, Hassan Khreizat, Raef Hamaed, Nofal

Cholag, and others known and unknown. Having reviewed multiple accounts, it

was determined that the accounts listed below contained proceeds of illegal activity

and/or were involved in, or traceable to funds involved in, money laundering.

      141. The following chart lists the accounts identified as receiving

fraudulently obtained funds (either directly or indirectly). The charts contain a

“Tier” designation column indicating the manner in which the account received

Medicare funds or illegal drug proceeds. Accounts with a “Tier One” designation

received cash deposits of illegal drug proceeds or direct deposits of Medicare funds

as a result of fraudulently submitted claims by the operators of the respective

facilities. Accounts with a “Tier Two” designation received illegally obtained

monies by way of transfer of funds, wire, deposits of checks, interbank transfers, or

by withdrawal and deposits from “Tier One” accounts. Ensuing tiers were
                                          55
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.57   Page 57 of 115




similarly designated. Additionally, while some accounts could be categorized into

multiple tiers, they have been categorized into the lowest tier possible to highlight

the most direct flow of illegal funds into the accounts.

                     ACCOUNTS REQUESTED FOR SEIZURE

  Financial Institution            Account #             Account Name            Tier
 JP Morgan Chase Bank              473353055          Heartland Pharmacy          1
                                                             2, LLC
 JP Morgan Chase Bank              464668685          Heartland Pharmacy,          1
                                                              LLC
     Bank of America             375008953994           Wayne Campus               1
                                                        Pharmacy, LLC

     Bank of America             005405242693          Universal Pharmacy          1
                                                              LLC
         Key Bank                327840071176            Kindy Ghussin             2

 JP Morgan Chase Bank             2042883021                Kindy Ghussin          2

    Bank of America               5961375028               Hassan Abdullah         2
  Michigan First Credit            15041894                 Auday Maki             2
         Union
  Michigan First Credit            10556740           Auday Maki & Salwa           2
         Union                                              Atwan
 JP Morgan Chase Bank              766261051            Hassan Khreizat            2

     Bank of America             375014032993              Hassan Khreizat         2

     Fifth Third Bank             7914512301               Hassan Khreizat         2

      Flagstar Bank                128170579                 Nofal Cholag          2

      Flagstar Bank                570421834                 Nofal Cholag          2
                                          56
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.58    Page 58 of 115




   TCF National Bank             2883080947              Nofal Cholag             2

   TCF National Bank             5444525668              Nofal Cholag             2

     Bank of America            37500823404              Raef Hamaed              2

 JP Morgan Chase Bank             936801232              Raef Hamaed              2

      Citizens Bank              3650366735              Raef Hamaed              2

     Bank of America            375007629106             Raef Hamaed              2

      Flagstar Bank               108125122             Ali Abdelrazzaq           2

                          Tier One Pharmacy Accounts

               JP Morgan Chase Bank Account No. 473353055,
               held in the name of Heartland Pharmacy 2, LLC

      142. Records from JP Morgan Chase Bank show that Account No.

473353055 is a business checking account held by Heartland Pharmacy 2, LLC.

Kindy Ghussin, Hassan Abdallah, and Raef Hamaed are the signatories. The

account was opened June 18, 2012.

      143. Records show that JP Morgan Chase Bank Account No. 473353055 is

an electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and, as such, it is a Tier One account.

      144. Based on Heartland Pharmacy 2, LLC invoice activity and other

records obtained during the investigation for the time period running June 2012
                                         57
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.59    Page 59 of 115




through July 2019, the Medicare/Medicaid program reimbursed Heartland

Pharmacy 2, LLC through JP Morgan Chase Bank Account No. 473353055,

approximately $5.5 million during this time period.

      145. Kindy Ghussin, Hassan Abdallah, and Raef Hamaed as owners and or

operators of Heartland Pharmacy 2, LLC certified to PBMs, that the majority of the

reimbursements were for claims submitted for reimbursements from Medicare and

Medicaid.

      146. Based on the analysis set forth in this affidavit, investigators

determined that, Heartland Pharmacy 2, LLC was reimbursed at least $395,000.00

for medications that it did not have sufficient inventory to dispense.

      147. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Heartland Pharmacy 2, LLC fraudulently

billed the Medicare and Medicaid program for at least $395,000.00, and the funds

were deposited into JP Morgan Chase Bank Account No. 473353055. Thus, these

funds constitute proceeds of health care fraud, wire fraud, and a conspiracy to

commit health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively,

and any legitimate funds were commingled with illegitimate funds.

                JP Morgan Chase Bank Account No. 464668685,
                 held in the name of Heartland Pharmacy, LLC

      148.   Records from JP Morgan Chase Bank show that Account No.


                                          58
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.60    Page 60 of 115




464668685 is a business checking account held by Heartland Pharmacy, LLC.

Kindy Ghussin is the signatory. The account was opened on April 27, 2012.

      149. Records show that JP Morgan Chase Bank Account No. 464668685 is

an electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and, as such, it is a Tier One account.

      150. Based on Heartland Pharmacy, LLC invoice activity and other records

obtained during the investigation for the time period running August 2012 through

June 2019, the Medicare/Medicaid program reimbursed Heartland Pharmacy, LLC

through JP Morgan Chase Bank Account No. 464668685, approximately $2.3

million during this time period.

      151. Kindy Ghussin, as the owner of Heartland Pharmacy Healthcare, LLC

certified to PBMs, that the majority of the reimbursements were for claims

submitted for reimbursements from Medicare and Medicaid.

      152. Based on the analysis set forth in this affidavit, investigators

determined that Heartland Pharmacy, LLC was reimbursed at least $690,000.00 for

medications that it did not have sufficient inventory to dispense.

      153. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Heartland Pharmacy, LLC fraudulently

billed the Medicare and Medicaid program for at least $690,000.00, and the funds

were deposited into JP Morgan Chase Bank Account No. 464668685. Thus, these


                                         59
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.61    Page 61 of 115




funds constitute proceeds of health care fraud, wire fraud, and a conspiracy to

commit health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively,

and any legitimate funds were commingled with illegitimate funds.

                   Bank of America Account No. 375008953994,
                 Held in the Name Wayne Campus Pharmacy, LLC

      154.     Records from Bank America show that Account No. 375008953994

is a business checking account opened on January 4, 2012 and held by Wayne

Campus Pharmacy, LLC. Hassan Abdallah and Ali F. Abdelrazzaq are the

signatories.

      155. Records show that Bank of America Account No. 375008953994 is an

electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and, as such, it is a Tier One account.

      156. Based on Wayne Campus Pharmacy, LLC invoice activity and other

records obtained during the investigation for the time period running June 2011

through July 2018, the Medicare/Medicaid program reimbursed Connor Pharmacy

through Bank of America Account No. 375008953994, approximately

$2,363.603.00 during this time period.

      157. Hassan Abdallah and Ali F. Abdelrazzaq, as the owners of Wayne

Campus Pharmacy, LLC certified to PBMs, that the majority of the

reimbursements were for claims submitted for reimbursements from Medicare and


                                         60
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.62    Page 62 of 115




Medicaid.

         158. Based on the analysis set forth in this affidavit, investigators

determined that Wayne Campus Pharmacy, LLC was reimbursed at least

$379,552.58 for medications that it did not have sufficient inventory to dispense.

         159. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Wayne Campus Pharmacy, LLC

fraudulently billed the Medicare and Medicaid program for at least $379,552.58,

and the funds were deposited into Bank of America Account No. 375008953994.

Thus, these funds constitute proceeds of health care fraud, wire fraud, and a

conspiracy to commit health care fraud in violation of 18 U.S.C. §§ 1347 and

1349, respectively, and any legitimate funds were commingled with illegitimate

funds.

                    Bank of America Account No. 005405242693,
                    Held in the Name Universal Pharmacy, LLC

         160.   Records from Bank America show that Account No. 005405242693

is a business checking account opened on July 26, 2018 and held by Universal

Pharmacy, LLC. Hassan Khreizat and Nofal Cholag are the signatories.

         161. Records show that Bank of America Account No.005405242693 is an

electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and, as such, it is a Tier One account.


                                            61
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.63    Page 63 of 115




      162. Based on Universal Pharmacy, LLC invoice activity and other records

obtained during the investigation for the time period running July 28, 2015 through

July 2019, the Medicare/Medicaid program reimbursed Universal Pharmacy LLC

through Bank of America Account No. 005405242693, approximately

$34,078,756.65 during this time period.

      163. Khreizat and Nofal Cholag, as the owners of Universal Pharmacy,

LLC certified to PBMs, that the majority of the reimbursements were for claims

submitted for reimbursements from Medicare and Medicaid.

      164. Based on the analysis set forth in this affidavit, investigators

determined that Universal Pharmacy, LLC was reimbursed at least $1,405,154.53

for medications that it did not have sufficient inventory to dispense.

      165. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Universal Pharmacy, LLC fraudulently

billed the Medicare and Medicaid program for at least $1,405,154.53, and the

funds were deposited into Bank of America Account No. 005405242693. Thus,

these funds constitute proceeds of health care fraud, wire fraud, and a conspiracy to

commit health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively,

and any legitimate funds were commingled with illegitimate funds.

              Additional Tier One Accounts Not Sought for Seizure

                JP Morgan Chase Bank Account No. 453546330,
                  Held in the name of Waso Healthcare, LLC
                                          62
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.64    Page 64 of 115




      166. Records from JP Morgan Chase Bank show that Account No.

453546330 is a business checking account opened April 3, 2012 and held by Waso

Healthcare, LLC. Wael Khalifa is its only signatory.

      167. Records show that JP Morgan Chase Bank Account No. 453546330 is

an electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and, as such, it is a Tier One account.

      168. Based on Waso Healthcare, LLC invoice activity and other records

obtained during the investigation, for the time period running April 2012 through

July 2019, the Medicare/Medicaid program reimbursed Waso Healthcare, LLC

through JP Morgan Chase Bank Account No. 453546330, approximately $26.1

million during this time period.

      169. Wael Khalifa, as the owner of Waso Healthcare, LLC certified to

PBMs, that the majority of the reimbursements were for claims submitted for

reimbursements from Medicare and Medicaid.

      170. Based on the analysis set forth in this affidavit, investigators

determined that Waso Healthcare, LLC was reimbursed at least $3.8 million for

medications that it did not have sufficient inventory to dispense.

      171. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Waso Healthcare, LLC fraudulently billed

the Medicare and Medicaid program for at least $3.8 million, and the funds were
                                         63
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.65    Page 65 of 115




deposited into JP Morgan Chase Bank Account No. 453546330. Thus, these funds

constitute proceeds of health care fraud, wire fraud, and a conspiracy to commit

health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any

legitimate funds were commingled with illegitimate funds.

                JP Morgan Chase Bank Account No. 658731083,
                  held in the name of Waso Healthcare, LLC

      172. Records from JP Morgan Chase Bank show that Account No.

658731083 is a business checking account held by Waso Healthcare, LLC. Wael

Khalifa is its only signatory. The account was opened on October 13, 2014.

      173. Records show that JP Morgan Chase Bank Account No. 658731083 is

an electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and, as such, it is a Tier One account.

      174. Based on Waso Healthcare, LLC invoice activity and other records

obtained during the investigation, for the time period running October 2014

through July 2019, the Medicare/Medicaid program reimbursed Waso Healthcare,

LLC through JP Morgan Chase Bank Account No. 658731083, approximately

$1.1million during this time period.

      175. Wael Khalifa, as the owner of Waso Healthcare, LLC certified to

PBMs, that the majority of the reimbursements were for claims submitted for

reimbursements from Medicare and Medicaid.

      176. Based on the analysis set forth in this affidavit, investigators
                                         64
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.66    Page 66 of 115




determined that Waso Healthcare, LLC was reimbursed at least $300,000.00 for

medications that it did not have sufficient inventory to dispense.

      177. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Waso Healthcare, LLC fraudulently billed

the Medicare and Medicaid program for at least $300,000.00, and the funds were

deposited into JP Morgan Chase Bank Account No. 658731083. Thus, these funds

constitute proceeds of health care fraud, wire fraud, and a conspiracy to commit

health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any

legitimate funds were commingled with illegitimate funds.



      178.   The following accounts Tier One Accounts although not for seizure,

received reimbursements and payments from the Medicare Program for

prescriptions drugs they did not have sufficient medication to distribute, then

transferred portions of the illegally obtained funds to Tier Two accounts later

identified and sought for seizure within this affidavit. The closed Tier One

Accounts are identified as follows:

                  Middletown Pharmacy, Tier One Wesbanco
                     Business Account No. 3577009740.

      179. Records from Wesbanco Bank show that Account No. 3577009740

was a Tier One business checking account opened on March 12, 2007 and held by

Middletown Pharmacy Inc. Kindy Ghussin was the sole signatory.
                                         65
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.67   Page 67 of 115




      180. Records show that Wesbanco Bank Account No. 3577009740 was an

electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and as such, it was a Tier One Account.

      181. Based on Middletown Pharmacy, Inc. invoice activity, for the time

period running February 2011 through January 2018, the Medicaid program

reimbursed Middletown Pharmacy, Inc. through Wesbanco Bank Account No.

3577009740, approximately $38,061,840.91 during this time period.

      182. Based on the analysis set forth in this affidavit, Middletown Pharmacy

was reimbursed at least $4,051,564.80 for medications that it did not have

sufficient inventory to dispense.

      183. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Middletown Pharmacy, Inc., fraudulently

billed the Medicare and Medicaid program for at least $4,051,564.80, and the

funds were deposited into Wesbanco Bank Account No. 3577009740. Thus, these

funds constitute proceeds of health care fraud, wire fraud, and a conspiracy to

commit health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively,

and any legitimate funds were commingled with illegitimate funds then transferred

to several Tier Two Accounts later identified herein.

                 Eastside Pharmacy, Tier One Bank of America
                      Business Account No. 375000285220.

      184.   Records from Bank of America show that Account No.
                                         66
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.68    Page 68 of 115




375000285220 was a Tier One business checking account opened on January 22,

2009 and held by Eastside Pharmacy, Inc. Raef Hamaed, Hassan Khreizat, and

Hassan Abdallah were the listed signatories.

      185. Records show that Bank of America Account No. 375000285220 was

an electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and as such, it was a Tier One Account.

      186. Based on Eastside Pharmacy, Inc., invoice activity for the time period

running February 2010 through July 2019, the Medicaid program reimbursed

Middletown Pharmacy, Inc. through Bank of America Account No.

375000285220, approximately $14,798.727.55 during this time period.

      187. Raef Hamaed, Hassan Khreizat, and Hassan Abdallah as the sole

signatories and owners of Eastside Pharmacy, Inc., certified to PBMs, that the

majority of the of the reimbursements were for claims submitted from Medicare

and Medicaid.

      188. Based on the analysis set forth in this affidavit, Eastside Pharmacy

was reimbursed at least $2,475,905.09 for medications that it did not have

sufficient inventory to dispense.

      189. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Eastside Pharmacy, Inc., fraudulently billed

the Medicare and Medicaid program for at least $2,475,905.09, and the funds were


                                         67
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.69    Page 69 of 115




deposited into Bank of America Account No. 375000285220. Thus, these funds

constitute proceeds of health care fraud, wire fraud, and a conspiracy to commit

health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any

legitimate funds were commingled with illegitimate funds then transferred to

several Tier Two Accounts later identified herein.

                 Connor Pharmacy, Bank of America Tier One
                     Business account No. 375015506978.

      190. Records from Bank of America show that Account No.

375015506978 is a Tier One business checking account opened on March 25, 2016

and held by Connor Pharmacy, Inc., Hassan Ghoul is the sole signatory.

      191. Records show that Bank of America Account No. 375015506978 is an

electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and as such, it was a Tier One Account.

      192. Based on Connor Pharmacy, Inc., invoice activity for the time period

running March 2015 through July 2019, the Medicaid program reimbursed Connor

Pharmacy, Inc., through Bank of America Account No. 375015506978,

approximately $8,281,600.92 during this time period.

      193. Hassan Ghoul as the sole signatory and owner of Connor Pharmacy,

Inc., certified to PBMs, that the majority of the reimbursements were for claims

submitted from Medicare and Medicaid.

      194. Based on the analysis set forth in this affidavit, Connor Pharmacy,
                                         68
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.70    Page 70 of 115




Inc., was reimbursed at least $168,347.06 for medications that it did not have

sufficient inventory to dispense.

      195. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Connor Pharmacy, Inc., fraudulently billed

the Medicare and Medicaid program for at least $168,347.06, and the funds were

deposited into Bank of America Account No. 375015506978. Thus, these funds

constitute proceeds of health care fraud, wire fraud, and a conspiracy to commit

health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any

legitimate funds were commingled with illegitimate funds then transferred to

several Tier Two Accounts later identified herein.

                   City Drugs Inc., Bank of America Tier One
                      Business Account No. 375000416581.

      196. Records from Bank of America show that Account No.

375000416581 is a Tier One business checking account opened (unknown date)

and held by City Drugs Pharmacy Inc. Auday Maki is the sole signatory.

      197. Records show that Bank of America Account No. 375000416581 is an

electronic funds repository account for the receipt of payments for services from

Medicare, Medicaid, BCBS, and as such, it was a Tier One Account.

      198. Based on City Drugs Pharmacy, Inc., invoice activity for the time

period running March 2011 through November 2019, the Medicaid program

reimbursed City Drugs Pharmacy, Inc., through Bank of America Account No.
                                         69
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.71   Page 71 of 115




375000416581, approximately $16,549,171.02 during this time period.

      199. Auday Maki as the sole signatory and owner of City Drugs Pharmacy,

Inc., certified to PBMs, that the majority of the reimbursements were for claims

submitted from Medicare and Medicaid.

      200. Based on the analysis set forth in this affidavit, City Drugs Pharmacy,

Inc., was reimbursed at least $3,695,554.43 for medications that it did not have

sufficient inventory to dispense.

      201. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that City Drugs Pharmacy, Inc., fraudulently

billed the Medicare and Medicaid program for at least $3,695.554.43, and the

funds were deposited into Bank of America Account No. 375000416581. Thus,

these funds constitute proceeds of health care fraud, wire fraud, and a conspiracy to

commit health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively,

and any legitimate funds were commingled with illegitimate funds then transferred

to several Tier Two Accounts later identified herein.

                           Tier Two Personal Accounts

      202.   Your Affiant reiterates that accounts with a “Tier Two” designation

are individually and personally owned and or controlled accounts that received

illegally obtained monies by way of transfer of funds, wire, deposits of checks,

interbank transfers, or by withdrawal and deposits from “Tier One,” both those


                                         70
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.72    Page 72 of 115




included herein for seizure as well as other pharmacy accounts that are presently

closed, as receiving fraudulently obtained payments for the distribution of

prescription medication the respective pharmacies did not have sufficient inventory

to distribute. The accounts that follow and sought for seizure, have been broken

down and separated by individual ownership and control.

             Target Accounts Held by Kindy Ghussin Sought for Seizure

      203.     Investigation and analysis of the previously identified Medicare Tier

One business repository accounts, determined that for the period running

December 2011 through June 2019, two personal accounts owned and controlled

by Kindy Ghussin, identified as Chase Bank Account No. 2042883021 and Key

Bank Account No. 327840071176, respectively, received a total of $995,337.00 in

deposits/transfers from five Tier One Medicare Repository accounts that received

payment for medication they did not have sufficient medication to distribute, and

thus, should not have been paid for.



      204. JP Morgan Chase Bank Account No. 2042883021 held in the

name of Kindy Ghussin, received:

        a. $486,195.00 from Heartland Pharmacy Tier One JP Morgan Chase

             Tier One business account No. 464668685.

        b. $275,047.00 from Heartland Pharmacy 2, LLC Tier One JP Morgan

                                          71
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.73   Page 73 of 115




             Chase business account No. 473353055.

          c. $122,600.00 from closed Middletown Pharmacy, Wesbanco Tier One

             business Account No. 3577009740.

          d. $25,600 from Wayne Campus Pharmacy Bank of America Tier One

             business account No. 375008953994.

         205. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Heartland Pharmacy, LLC, Heartland

Pharmacy 2 LLC, Middletown Pharmacy and Wayne Campus Pharmacy,

fraudulently billed the Medicare and Medicaid program, and transferred at least

$909,442.00 of the illegally obtained funds in the amounts described in bullets “a

through d” of paragraph 187 of this affidavit, to JP Morgan Chase Bank Account

No. 2042883021. These funds constitute proceeds of health care fraud, wire fraud,

and a conspiracy to commit health care fraud in violation of 18 U.S.C. §§ 1347 and

1349, respectively, and any legitimate funds were commingled with illegitimate

funds.

         206. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18


                                           72
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.74    Page 74 of 115




U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      207.   There is also probable cause to believe that at least 20 transfers,

including the three transfers from 2019 set forth below, into this account from

Wesbanco Bank Account Number 3577009740 and JP Morgan Chase Bank

Account Number 464668685, constitute a violation of 18 U.S.C. § 1957 in that:

(1) the deposits were monetary transactions involving criminally derived funds;

(2) those criminally derived funds had a value greater than $10,000; (3) the

funds were originally derived from health care fraud and a conspiracy to

commit health care fraud in violation of 18 U.S.C. § 371, 42 U.S.C. § 1320a-

7b(b)(2)(A), and 18 U.S.C. §§ 1347 and 1349, which are specified unlawful

activities under 18 U.S.C. §§ 1956(c) and 1961(1); and (4) the transactions

occurred in the United States.

         Transferred from         Date              Amount

         Chase Bank - 464668685      06/05/2019          $175,000.00

         Chase Bank - 464668685      06/10/2019           $50,000.00

         Chase Bank - 464668685      06/12/2019           $15,000.00


      208. Key Bank Account No. 327840071176 held in the name of Kindy

      Ghussin, received:

          a. $27,500.00 from Heartland Pharmacy Tier One JP Morgan Chase

             Tier One business account No. 464668685.

                                         73
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.75   Page 75 of 115




             b. $11,033.00 from Heartland Pharmacy 2, LLC Tier One JP Morgan

                Chase business account No. 473353055.

             c. $2,242.00 from Waso Health Care JP Morgan business Tier One

                business account No. 453546330.

             d. $39,200.00 from closed Middletown Pharmacy, Wesbanco Tier One

                business Account No. 3577009740.

             e. $5,920.00 from Wayne Campus Pharmacy Bank of America Tier One

                business account No. 375008953994.

         209. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Heartland Pharmacy, LLC, Heartland

Pharmacy 2, LLC, Waso Health Care, Middletown Pharmacy and Wayne Campus

Pharmacy, fraudulently billed the Medicare and Medicaid program, and transferred

at least $85,895.00 of the illegally obtained funds as described in bullets “a through

e” of paragraph 191 of this affidavit, to Key Bank Account No. 327840071176.

Thus, these funds constitute proceeds of health care fraud, wire fraud, and a

conspiracy to commit health care fraud in violation of 18 U.S.C. §§ 1347 and

1349, respectively, and any legitimate funds were commingled with illegitimate

funds.

         210. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were


                                           74
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20     PageID.76    Page 76 of 115




involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. § 956(a)(1)(B)(i),

and therefore subject to seizure and forfeiture pursuant to 18 U.S.C.§§

981(a)(1)(A) and 982(a)(1).

      211. There is also probable cause to believe that a least $11,612.84

transferred into this account from JP Morgan Chase Bank Account Number

464668685 on June 19, 2019, constitutes a violation of 18 U.S.C. § 1957 in

that: (1) the deposit was a monetary transaction involving criminally derived

funds; (2) those criminally derived funds had a value greater than $10,000; (3)

the funds were originally derived from health care fraud and a conspiracy to

commit health care fraud in violation of 18 U.S.C. § 371, 42 U.S.C. § 1320a-

7b(b)(2)(A), and 18 U.S.C. §§ 1347 and 1349, which are specified unlawful

activities under 18 U.S.C. §§ 1956(c) and 1961(1); and (4) the transactions

occurred in the United States.



         Target Accounts Held by Hassan Abdallah Sought for Seizure

      212. Investigation and analysis of the previously identified Medicare Tier

One business repository accounts, determined that for the period running October

2010 through August 2019, Bank of America personal account No. 5961375028,

owned and controlled by Hassan Abdallah, received a total of $3,620,613.00 in


                                        75
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.77    Page 77 of 115




deposits/transfers from eight Tier One Medicare Repository accounts that received

payment for medication they did not have sufficient medication to distribute, and

thus, should not have been paid for.

      213. Bank of America Account No. 5961375028, held in the name of

Hassan Abdallah, received:

           a. $270,510.00 from Heartland Pharmacy Tier One JP Morgan Chase

              Tier One business account No. 464668685.

          b. $249,765.00 from Heartland Pharmacy 2, LLC Tier One JP Morgan

             Chase business account No. 473353055.

          c. $16,025.00 from Connor Pharmacy Bank of America business Tier

             One business account No. 375015506978.

          d. $126,900.00 from closed Middletown Pharmacy, Wesbanco Tier One

             business Account No. 3577009740.

          e. $23,968.00 from Wayne Campus Pharmacy Bank of America Tier

             One business account No. 375008953994.

          f. $1,346,284.00 from closed Eastside Pharmacy Bank of America Tier

             One business account No. 375000285220.

          g. $445,750.00 from City Drugs Bank of America business account No.

             375000416581.

          h. $1,141,411.00 from closed Harper Drugs Tier One Bank of America


                                        76
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.78   Page 78 of 115




                business Account No. 5403452005.

         214. Records from Bank of America also show that from October 2010

through August 2019, in a series of transactions, $3,620,613.00 was moved from

the above-referenced Tier One accounts into Bank of America Account No.

5961375028. Because of these transfers, Bank of America Account No.

5961375028 is a Tier Two account.

         215. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Heartland Pharmacy, LLC, Heartland

Pharmacy 2, LLC, Connor Pharmacy, Middletown Pharmacy, Wayne Campus

Pharmacy and Eastside Pharmacy, City Drugs and Harper Drugs, fraudulently

billed the Medicare and Medicaid program, and transferred at least $3,620,613.00

of the illegally obtained funds in the amounts described in bullets “a through h” of

paragraph 196 of this affidavit, to Bank of America Account No. 5961375028.

Thus, these funds constitute proceeds of health care fraud, wire fraud, and a

conspiracy to commit health care fraud in violation of 18 U.S.C. §§ 1347 and

1349, respectively, and any legitimate funds were commingled with illegitimate

funds.

         216. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,


                                           77
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.79    Page 79 of 115




and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      217. There is also probable cause to believe that at least nine in transfers

into this account from Bank of America Account Number 005403452005,

constitutes violations of 18 U.S.C. § 1957 in that: (1) the deposits were

monetary transactions involving criminally derived funds; (2) those criminally

derived funds had a value greater than $10,000; (3) the funds were originally

derived from health care fraud and a conspiracy to commit health care fraud in

violation of 18 U.S.C. § 371, 42 U.S.C. § 1320a-7b(b)(2)(A), and 18 U.S.C. §§

1347 and 1349, which are specified unlawful activities under 18 U.S.C. §§

1956(c) and 1961(1); and (4) the transactions occurred in the United States.

Those transactions are detailed below:

          Transferred from                    Date         Amount

          Bank of America-005403452005        09/07/2016    $275,000.00

          Bank of America-005403452005        10/03/2016    $50,000.00

          Bank of America-375000285220        05/31/2016    $15,000.00

          Bank of America-375000285220        06/13/2016    $15,000.00

          Bank of America-375000285220        07/13/2016    $20,000.00

          Bank of America-375000285220        08/17/2016    $20,000.00

          Bank of America-375000285220        09/19/2016    $24,000.00


                                         78
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.80    Page 80 of 115




           Bank of America-375000285220        09/23/2016     $13,500.00

           Bank of America-375000285220        10/19/2016     $13,000.00



            Target Accounts Held by Auday Maki Sought for Seizure

       218. Investigation and analysis of the previously identified Medicare Tier

One business repository accounts, determined that for the period running January

2011 through November 2019, two personal accounts owned and controlled by

Audi Maki, identified as Michigan First Credit Union account No. 15041894 and

Michigan First Credit Union account No. 10556740 (Checking and Savings)

respectively, received a total of $1,123,818.00 in deposits/transfers from a Tier

One Medicare Repository account that received payment for medication they did

not have sufficient medication to distribute, and thus, should not have been paid

for.

       219. Michigan First Credit Union account No. 15041894, held in the

name of Auday Maki - Records from Michigan First Credit Union show that from

January 2011, to November 2019, in a series of transactions, $379,000.00 was

moved from Tier One City Drugs Pharmacy business account No. 375000416581

into Michigan First Credit Union account No. 15041894. Because of these

transfers First Credit Union account No. 15041894, is a Tier Two account.

       220. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that City Drugs Pharmacy, fraudulently billed the

                                          79
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.81   Page 81 of 115




Medicare and Medicaid program, and transferred $379,000.00 of the illegally

obtained funds in the amount described in paragraph 202 of this affidavit, to First

Credit Union account No. 15041894. Thus, these funds constitute proceeds of

health care fraud, wire fraud, and a conspiracy to commit health care fraud in

violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any legitimate funds

were commingled with illegitimate funds.

      221. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      222. There is also probable cause to believe that at least one transfer of

$17,000.00 conducted on October 10, 2014 into this account from the Tier One

City Drugs business account identified above, constitutes a violation of 18 U.S.C.

§ 1957 in that: (1) the deposit was a monetary transaction involving criminally

derived funds; (2) those criminally derived funds had a value greater than

$10,000; (3) the funds were originally derived from health care fraud and a

conspiracy to commit health care fraud in violation of 18 U.S.C. § 371, 42

U.S.C. § 1320a-7b(b)(2)(A), and 18 U.S.C. §§ 1347 and 1349, which are


                                         80
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.82   Page 82 of 115




specified unlawful activities under 18 U.S.C. §§ 1956(c) and 1961(1); and (4)

the transactions occurred in the United States.

      223. Michigan First Credit Union account No. 10556740, held in the

name of Auday Maki and Salwa Atwan - Records from Michigan First Credit

Union show that from January 2011 to November 2019, in a series of transactions

$744,818.00 was moved from Tier One City Drugs Pharmacy business account

No. 375000416581 into Michigan First Credit Union account No. 10556740.

Because of these transfers First Credit Union account No. 15041894, is a Tier Two

account.

      224. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that City Drugs Pharmacy, fraudulently billed the

Medicare and Medicaid program, and transferred $744,818.00 of the illegally

obtained funds in the amount described in paragraph 206 of this affidavit, to First

Credit Union account No. 15041894. Thus, these funds constitute proceeds of

health care fraud, wire fraud, and a conspiracy to commit health care fraud in

violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any legitimate funds

were commingled with illegitimate funds.

      225. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,


                                         81
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.83    Page 83 of 115




and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

           Target Accounts Held by Hassan Khreizat Sought for Seizure

      226. Investigation and analysis of the previously identified Medicare Tier

One business repository accounts, determined that for the period running

December 2010 through November 2019, three personal accounts owned and

controlled by Hassan Khreizat, identified as JP Morgan Chase bank account No.

766261051, Bank of America account No. 375014032993, and Fifth Third Bank

account No. 7914512301 respectively, received a total of $2,166,734.00 in

deposits/transfers from four Tier One Medicare Repository accounts that received

payment for medication they did not have sufficient medication to distribute, and

thus, should not have been paid for.




      227. JP Morgan Chase Bank Account No. 766261051, held in the name

of Hassan Khreizat, received:

      a.    $149,900.00 from closed Eastside Pharmacy Bank of America Tier One

      business account No. 375000285220, and;

      b. $16,503.00 from Connor Pharmacy Bank of America business Tier One

                                        82
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.84    Page 84 of 115




     business account No. 375015506978.

      c. $1,047,420 00 from Universal Pharmacy Bank of America Tier One

      business account No. 005405242693

      d. $3,000.00 from City Drugs Bank of America business account No.

      375000416581.

      228. Records from JP Morgan Chase Bank show that from December

2010, to November 2019, in a series of transactions $149,900.00 was moved from

Tier One Eastside Pharmacy business account No. 375000285220, and another

$16,503.00 from Tier One Connor Pharmacy business account No. 375015506978,

$1,047,420.00 from Tier One Universal Pharmacy business account No.

005405242693, and $3,000.00 from Tier One City Drugs Pharmacy business

account No. 375000416581 into JP Morgan Chase bank account No. 766261051.

Because of these transfers JP Morgan Chase Bank account No. 571353080, is a

Tier Two account.

      229. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Eastside Pharmacy, Connor Pharmacy,

Universal Pharmacy, and City Drugs Pharmacy respectively, fraudulently billed

the Medicare and Medicaid program, and transferred at least $1,216,823 of the

illegally obtained funds in the amounts described in bullets “a through d” of

paragraph 210 of this affidavit, to JP Morgan Chase Bank Account No.


                                         83
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.85   Page 85 of 115




766261051, held in the name of Hassan Khreizat. Thus, these funds constitute

proceeds of health care fraud, wire fraud, and a conspiracy to commit health care

fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any legitimate

funds were commingled with illegitimate funds.

      230. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      231. There is also probable cause to believe that at least one transfer in

the amount of $15,000.00 into this account from Bank of America Account

Number 375015506978 on July 9, 2019, constituted a violation of 18 U.S.C. §

1957 in that: (1) the deposit was a monetary transaction involving criminally

derived funds; (2) those criminally derived funds had a value greater than

$10,000; (3) the funds were originally derived from health care fraud and a

conspiracy to commit health care fraud in violation of 18 U.S.C. § 371, 42

U.S.C. § 1320a-7b(b)(2)(A), and 18 U.S.C. §§ 1347 and 1349, which are

specified unlawful activities under 18 U.S.C. §§ 1956(c) and 1961(1); and (4)

the transactions occurred in the United States.


                                        84
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.86    Page 86 of 115




      232. Bank of America Account No. 375014032993, held in the name of

Hassan Khreizat, received:

             a. $244,750.00 from Eastside Pharmacy Bank of America Tier One

                business account No. 375000285220;

             b. $1,047,420.00 from Universal Pharmacy Bank of America Tier

                One business account No. 005405242693

             c. $285,000.00 from Connor Pharmacy Bank of America business

                Tier One business account No. 375015506978.

      233. Records from Bank of America show that from December 2010, to

July 2019, in a series of transactions $244,750.00 was moved from Tier One

Eastside Pharmacy business account No. 375000285220, $1,047,420.00, Universal

Pharmacy Bank of America Tier One business account No. 005405242693, and

another $285,000.00 from Tier One Connor Pharmacy business account No.

375015506978 into Bank of America account No. 375014032993. Because of

these transfers JP Morgan Chase Bank account No. 375014032993, is a Tier Two

account.

      234. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Eastside Pharmacy and Connor Pharmacy

respectively, fraudulently billed the Medicare and Medicaid program, and

transferred at least $1,577,170.00 of the illegally obtained funds in the amounts


                                         85
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.87    Page 87 of 115




described in bullets “a through c” of paragraph 215 of this affidavit, to Bank of

America Account No. 375014032993, held in the name of Hassan Khreizat. Thus,

these funds constitute proceeds of health care fraud, wire fraud, and a conspiracy to

commit health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively,

and any legitimate funds were commingled with illegitimate funds.

      235. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      236. There is also probable cause to believe that transfers into this

account totaling $254,000.00 from Bank of America Account Number

375015506978 and Bank of America Account Number 375000285220

respectively, constituted a violation of 18 U.S.C. § 1957 in that: (1) the deposits

were monetary transactions involving criminally derived funds; (2) those

criminally derived funds had a value greater than $10,000; (3) the funds were

originally derived from health care fraud and a conspiracy to commit health

care fraud in violation of 18 U.S.C. § 371, 42 U.S.C. § 1320a-7b(b)(2)(A), and

18 U.S.C. §§ 1347 and 1349, which are specified unlawful activities under 18


                                         86
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.88   Page 88 of 115




U.S.C. §§ 1956(c) and 1961(1); and (4) the transactions occurred in the United

States. Those transactions are detailed below:

         Transferred from               Date                Amount

         Bank of America 375015506978        01/23/2017        $25,000.00

         Bank of America 375015506978        02/06/2018        $37,000.00

         Bank of America 375015506978        03/06/2018        $20,000.00

         Bank of America 375015506978        04/11/2018        $20,000.00

         Bank of America 375015506978        05/04/2018        $20,000.00

         Bank of America 375015506978        06/15/2018        $25,000.00

         Bank of America 375015506978        07/16/2018        $15,000.00

         Bank of America 375015506978        08/06/2018        $15,000.00

         Bank of America 375015506978        08/30/2018        $17,500.00

         Bank of America 375015506978        10/05/2018        $15,000.00

         Bank of America 375015506978        11/08/2018        $17,500.00

         Bank of America 375015506978        12/27/2016        $15,000.00

         Bank of America 375000285220        09/19/2016        $12,000.00


      237. Fifth Third Bank Account No. 7914512301, held in the name of

Hassan Khreizat, received:

            a. $133,000.00 from closed Eastside Pharmacy Bank of America Tier

               One business account No. 375000285220, and;

            b. $49,500.00 from City Drugs Pharmacy Bank of America business


                                        87
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.89   Page 89 of 115




                account No. 375000416581

      238. Records from Fifth Third Bank show that from December 2010, to

November 2019, in a series of transactions $133,000.00 was moved from Tier One

Eastside Pharmacy business account No. 375000285220, and another $49,500.00

from Tier One Connor Pharmacy business account No. 375015506978 into Fifth

Third Bank Account No. 7914512301. Because of these transfers Fifth Third Bank

Account No. 7914512301, is a Tier Two account.

      239. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Eastside Pharmacy and City Drugs

Pharmacy respectively, fraudulently billed the Medicare and Medicaid program,

and transferred at least $182,500 of the illegally obtained funds in the amounts

described in bullets “a & b” of paragraph 220 of this affidavit, to Fifth Third Bank

No. 7914512301, held in the name of Hassan Khreizat. Thus, these funds

constitute proceeds of health care fraud, wire fraud, and a conspiracy to commit

health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any

legitimate funds were commingled with illegitimate funds.

      240. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §


                                         88
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.90    Page 90 of 115




1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

           Target Accounts Held by Nofal Cholag Sought for Seizure

      241. Investigation and analysis of the previously identified Medicare Tier

One business repository accounts, determined that for the period running

December 2010 through July 2019, personal accounts owned and controlled by

Nofal Cholag, identified as Flagstar Bank account No. 128170579, Flagstar Bank

account No. 570421834, TCF Bank account No. 2883080947, and TCF Bank

account No. 5444525668, respectively, received a total of $1,420,196.00 in

deposits/transfers from one Tier One Medicare Repository account that received

payment for medication they did not have sufficient medication to distribute, and

thus, should not have been paid for.

      242. Flagstar Bank Account No. 128170579, held in the name of Nofal

Cholag - Records from Flagstar Bank show that between January 2011 and July

2019, in a series of transactions $25,000.00 was moved from Tier One Universal

Pharmacy Bank of America business account No. 005405242693 into Flagstar

Bank account No. 128170579. Because of this transfer Flagstar Bank account No.

128170579, is a Tier Two account.

      243. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Universal Pharmacy fraudulently billed the


                                         89
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.91    Page 91 of 115




Medicare and Medicaid program, and transferred $25,000 of the illegally obtained

funds in the amounts described in paragraph 225 of this affidavit, to Flagstar Bank

account No. 128170579, held in the name of Nofal Cholag. Thus, these funds

constitute proceeds of health care fraud, wire fraud, and a conspiracy to commit

health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively, and any

legitimate funds were commingled with illegitimate funds.

      244. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      245. Flagstar Bank Account No. 570421834, held in the name of Nofal

Cholag - Records from Flagstar Bank show that from January 2011, to July 2019,

in a series of transactions totaling $255,644.00 was moved from Tier One

Universal Pharmacy Bank of America business account No. 005405242693, into

Flagstar Bank Account No. 570421834. Because of these transfers Flagstar Bank

account No. 570421834, is a Tier Two account.

      246. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Universal Pharmacy fraudulently billed the


                                         90
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.92   Page 92 of 115




Medicare and Medicaid program, and transferred $255,644.00 of the illegally

obtained funds, to Flagstar Bank account No. 570421834, held in the name of

Nofal Cholag. Thus, these funds constitute proceeds of health care fraud, wire

fraud, and a conspiracy to commit health care fraud in violation of 18 U.S.C. §§

1347 and 1349, respectively, and any legitimate funds were commingled with

illegitimate funds.

      247. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      248. There is also probable cause to believe that $42,163.42 in transfers

into this account from the Tier One account identified above, between October

2015, to May 2019, constitutes a violation of 18 U.S.C. § 1957 in that: (1) the

deposits were monetary transactions involving criminally derived funds; (2)

those criminally derived funds had a value greater than $10,000; (3) the funds

were originally derived from health care fraud and a conspiracy to commit

health care fraud in violation of 18 U.S.C. § 371, 42 U.S.C. § 1320a-

7b(b)(2)(A), and 18 U.S.C. §§ 1347 and 1349, which are specified unlawful


                                        91
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.93   Page 93 of 115




activities under 18 U.S.C. §§ 1956(c) and 1961(1); and (4) the transactions

occurred in the United States. These transactions are detailed below:

         Transferred from                Date                Amount

         Bank of America 5405242693           10/27/2015        $11,500.00

         Bank of America 5405242693           11/28/2015        $10,221.14

         Bank of America 5405242693           12/17/2015        $10,221.14

         Bank of America 5405242693           05/30/2019        $10,221.14


      249. TCF National Bank Account No. 2883080947, held in the name of

Nofal Cholag - Records from TCF National Bank show that from January 2011, to

July 2019, in a series of transactions, $1,121,421.00 was moved from Tier One

Universal Pharmacy Bank of America business account No. 005405242693, into

TCF National Bank Account No. 2883080947. Because of these transfers TCF

National Bank account No. 2883080947, is a Tier Two account.

      250. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Universal Pharmacy fraudulently billed the

Medicare and Medicaid program, and transferred $1,121,421 of the illegally

obtained funds, to TCF National Bank account No. 2883080947, held in the name

of Nofal Cholag. Thus, these funds constitute proceeds of health care fraud, wire

fraud, and a conspiracy to commit health care fraud in violation of 18 U.S.C. §§

1347 and 1349, respectively, and any legitimate funds were commingled with


                                         92
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.94   Page 94 of 115




illegitimate funds.

      251. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      252. There is also probable cause to believe that $52,305.93 in transfers

into this account from the Tier One account identified above, between December

2015, to June 2019, constituted a violation of 18 U.S.C. § 1957 in that: (1) the

deposits were monetary transactions involving criminally derived funds; (2)

those criminally derived funds had a value greater than $10,000; (3) the funds

were originally derived from health care fraud and a conspiracy to commit

health care fraud in violation of 18 U.S.C. § 371, 42 U.S.C. § 1320a-

7b(b)(2)(A), and 18 U.S.C. §§ 1347 and 1349, which are specified unlawful

activities under 18 U.S.C. §§ 1956(c) and 1961(1); and (4) the transactions

occurred in the United States.

      These transactions are detailed below:

         Transferred from                Date               Amount

         Bank of America 5405242693          12/24/2015        $10,221.14


                                        93
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.95   Page 95 of 115




         Bank of America 5405242693           02/22/2016        $10,194.93

         Bank of America 5405242693           03/14/2016        $10,194.93

         Bank of America 5405242693           03/24/2016        $10,194.93

         Bank of America 5405242693           06/03/2019        $11,500.00


      253. TCF National Bank Account No. 5444525668, held in the name of

Nofal Cholag - Records from TCF National Bank show that from January 2011, to

July 2019, through several transactions, $18,131.00 was moved from Tier One

Universal Pharmacy Bank of America business account No. 005405242693, into

TCF National Bank Account No. 5444525668. Because of these transfers TCF

National Bank account No. 5444525668 is a Tier Two account.

      254. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Universal Pharmacy fraudulently billed the

Medicare and Medicaid program, and transferred $18,131.00 of the illegally

obtained funds, to TCF National Bank account No. 5444525668, held in the name

of Nofal Cholag. Thus, these funds constitute proceeds of health care fraud, wire

fraud, and a conspiracy to commit health care fraud in violation of 18 U.S.C. §§

1347 and 1349, respectively, and any legitimate funds were commingled with

illegitimate funds.

      255. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were


                                         94
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.96   Page 96 of 115




involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

           Target Accounts Held by Raef Hamaed Sought for Seizure

      256. Investigation and analysis of the previously identified Medicare Tier

One business repository accounts, determined that for the period running

December 2010 through July 2019, personal accounts owned and controlled by

Raef Hamaed, identified as Bank of America Account No. 375000823404, RBS

Citizens Bank Account No. 3650366735, JP Morgan Chase Bank Account No.

936801232, and Bank of America Account No. 375007629106, respectively,

received a total of $2,281,410.00 in deposits/transfers from seven Tier One

Medicare Repository accounts that received payment for medication they did not

have sufficient medication to distribute, and thus, should not have been paid for.

      257. Bank of America Account No. 37500823404, held in the name of

Raef Hamaed, received:

             a. $272,900.00 from Eastside Pharmacy Bank of America Tier One

                business account No. 375000285220.

             b. $180,050.00 from Heartland Pharmacy 2, LLC Tier One JP

                Morgan Chase business account No. 473353055.


                                         95
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20     PageID.97   Page 97 of 115




            c. $417,319.00 from closed Harper Drugs Tier One Bank of America

               business Account No. 5403452005.

            d. $18,000.00 from Wayne Campus Pharmacy Bank of America Tier

               One business account No. 375008953994.

            e. $37,900.00 from closed Middletown Pharmacy, Wesbanco Tier

               One business Account No. 3577009740.

            f. $128,560.00 from Heartland Pharmacy Tier One JP Morgan

               Chase Tier One business account No. 464668685

            g. $81,800.00 from City Drugs Bank of America business account

               No. 375000416581.

      258. Records from Bank of America show that from December 2010, to

July 2019, in a series of transactions, $272,900.00 was moved from Tier One

Eastside Pharmacy business account No. 375000285220, $180,050.00 from

Heartland Pharmacy2 LLC, Tier One JP Morgan Chase Bank business account No.

473353055, $417,319.00 from closed Harper Drugs Tier One Bank of America

business account No. 5403452005, $18,000.00 from Wayne Campus Pharmacy

Tier One Bank of America business account No. 375008953994, Middletown

Pharmacy Tier One Wesbanco business account No. 3577009740, $128,560.00

from Heartland Pharmacy Tier One JP Morgan Chase Bank business account No.

464668685, and another $81,800.00 from Tier One City Drugs Bank of America


                                       96
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.98   Page 98 of 115




business account No. 375000416581, into Bank of America account No.

37500823404. Because of these transfers, Bank of America account No.

37500823404 is a Tier Two account.

         259. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Eastside Pharmacy, Heartland Pharmacy 2,

LLC, Harper Drugs, Wayne Campus Pharmacy, Middletown Pharmacy, Heartland

Pharmacy, and City Drugs, fraudulently billed the Medicare and Medicaid

program, and transferred at least $1,136,529 of the illegally obtained funds in the

amounts described in bullet “a through g” of paragraph 240 of this affidavit, to

Bank of America account No. 37500823404, held in the name of Raef Hamaed.

Thus, these funds constitute proceeds of health care fraud, wire fraud, and a

conspiracy to commit health care fraud in violation of 18 U.S.C. §§ 1347 and

1349, respectively, and any legitimate funds were commingled with illegitimate

funds.

         260. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).


                                           97
 Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.99   Page 99 of 115




      261. There is also probable cause to believe that $447,700 in transfers

into this account from the Tier One account identified above, between July 2014,

thru May 2017, constituted a violation of 18 U.S.C. § 1957 in that: (1) the

deposits were monetary transactions involving criminally derived funds; (2)

those criminally derived funds had a value greater than $10,000; (3) the funds

were originally derived from health care fraud and a conspiracy to commit

health care fraud in violation of 18 U.S.C. § 371, 42 U.S.C. § 1320a-

7b(b)(2)(A), and 18 U.S.C. §§ 1347 and 1349, which are specified unlawful

activities under 18 U.S.C. §§ 1956(c) and 1961(1); and (4) the transactions

occurred in the United States. Those transactions are detailed below:

         Transferred from               Date               Amount

         Bank of America 5403452005         09/06/2016       $275,000.00

         Bank of America 5403452005         09/29/2016        $50,000.00

         Chase Bank 473353055               08/29/2016        $12,000.00

         Chase Bank 473353055               09/06/2016        $10,500.00

         Chase Bank 473353055               11/08/2016        $18,000.00

         Chase Bank 473353055               02/07/2017        $21,000.00

         Chase Bank 464668685               09/01/2015        $11,000.00

         Chase Bank 464668685               03/07/2017        $11,700.00

         Chase Bank 464668685               05/08/2017        $13,000.00

         WesBanco Bank 3577009740           07/08/2014        $14,000.00



                                       98
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.100   Page 100 of 115




         WesBanco Bank 3577009740            09/23/2014         $12,700.00



      262. JP Morgan Chase Bank Account No. 936801232, held in the name

of Raef Hamaed, received:

            a.    $179,309.00 from Eastside Pharmacy Bank of America Tier

                  One business account No. 375000285220.

            b.     $50,328.00 from Heartland Pharmacy 2, LLC Tier One JP

                  Morgan Chase business account No. 473353055.

            c.    $448,106.00 from Harper Drugs Tier One Bank of America

                  business Account No. 5403452005.

            d.    $14,528.00 from Wayne Campus Pharmacy Bank of America

                  Tier One business account No. 375008953994.

            e.    $33,600.00 from closed Middletown Pharmacy, Wesbanco Tier

                  One business Account No. 3577009740.

            f.    $202,850.00 from Heartland Pharmacy Tier One JP Morgan

                  Chase Tier One business account No. 464668685.

            g.    $89,100.00 from City Drugs Bank of America business account

                  No. 375000416581.

      263. Records from JP Morgan Chase Bank show that from December

2010, to July 2019, in a series of transactions $179,309.00 was moved from Tier


                                        99
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20        PageID.101    Page 101 of 115




One Eastside Pharmacy business account No. 375000285220, $50,328.00 from

Heartland Pharmacy2 LLC, Tier One JP Morgan Chase Bank business account No.

473353055, $448,106.00 from Harper Drugs Tier One Bank of America business

account No. 5403452005, $14,528.00 from Wayne Campus Pharmacy Tier One

Bank of America business account No. 375008953994, $33,600.00 from

Middletown Pharmacy Tier One Wesbanco business account No. 3577009740,

$202,850.00 from Heartland Pharmacy Tier One JP Morgan Chase Bank business

account No. 464668685, and another $89,100.00 from Tier One City Drugs Bank

of America business account No. 375000416581, into JP Morgan Chase Bank

account No. 936801232. Because of these transfers, JP Morgan Chase Bank

account No. 936801232 is a Tier Two account.

      264. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Eastside Pharmacy, Heartland Pharmacy 2,

LLC, Harper Drugs, Wayne Campus Pharmacy, Middletown Pharmacy, Heartland

Pharmacy, and City Drugs, fraudulently billed the Medicare and Medicaid

program, and transferred at least $1,017,821 of the illegally obtained funds in the

amounts described in bullet “a through g” of paragraph 245 of this affidavit, to JP

Morgan Bank account No. 936801232 , held in the name of Raef Hamaed. Thus,

these funds constitute proceeds of health care fraud, wire fraud, and a conspiracy to

commit health care fraud in violation of 18 U.S.C. §§ 1347 and 1349, respectively,


                                         100
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.102   Page 102 of 115




and any legitimate funds were commingled with illegitimate funds.

      265. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      266. There is also probable cause to believe that $88,800.00 in transfers

into this account from the Tier One account identified above, between November

2013, to December 2017 constituted a violation of 18 U.S.C. § 1957 in that: (1)

the deposits were monetary transactions involving criminally derived funds; (2)

those criminally derived funds had a value greater than $10,000; (3) the funds

were originally derived from health care fraud and a conspiracy to commit

health care fraud in violation of 18 U.S.C. § 371, 42 U.S.C. § 1320a-

7b(b)(2)(A), and 18 U.S.C. §§ 1347 and 1349, which are specified unlawful

activities under 18 U.S.C. §§ 1956(c) and 1961(1); and (4) the transactions

occurred in the United States. Those transactions are detailed below:

         Transferred from               Date                 Amount

         Wesbanco Bank 3577009740            11/29/2013         $25,000.00

         Chase Bank 464668685                11/07/2016         $15,000.00


                                       101
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20           PageID.103   Page 103 of 115




         Chase Bank 464668685                12/27/2016         $11,000.00

         Chase Bank 464668685                02/06/2017         $13,000.00

         Chase Bank 464668685                10/16/2017         $10,400.00

         Chase Bank 464668685                12/28/2017         $14,400.00


      267. RBS Citizens Bank Account No. 3650366735, held in the name of

Raef Hamaed, received:

           a.   $12,000.00 from Eastside Pharmacy Bank of America Tier One

                business account No. 375000285220.

           b.    $17,000.00 from Harper Drugs Tier One Bank of America

                 business Account No. 5403452005.

           c.   $3,060.00 from Wayne Campus Pharmacy Bank of America Tier

                One business account No. 375008953994.

           d.   $18,600.00 from closed Middletown Pharmacy, Wesbanco Tier

                One business Account No. 3577009740.

           e. $22,500.00 from City Drugs Bank of America business account

                No. 375000416581.

      268. Records from RBS Citizens Bank show that from December 2010, to

July 2019, in a series of transactions, $12,000.00 was moved from Tier One

Eastside Pharmacy business account No. 375000285220, $17,000.00 from Harper

Drugs Tier One Bank of America business account No. 5403452005, $3,060.00


                                       102
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.104    Page 104 of 115




from Wayne Campus Pharmacy Tier One Bank of America business account No.

375008953994, $33,600.00 from Middletown Pharmacy Tier One Wesbanco

business account No. 3577009740, and another $22,500.00 from Tier One City

Drugs Bank of America business account No. 375000416581, into Citizens Bank

account No. 3650366735. Because of these transfers, Citizens Bank account No.

3650366735 is a Tier Two account.

      269. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Eastside Pharmacy, Harper Drugs, Wayne

Campus Pharmacy, Middletown Pharmacy, and City Drugs, fraudulently billed the

Medicare and Medicaid program, and transferred at least $73,160 of the illegally

obtained funds in the amounts described in bullet “a through e” of paragraph 250

of this affidavit, to Citizens Bank account No. 3650366735, held in the name of

Raef Hamaed. Thus, these funds constitute proceeds of health care fraud, wire

fraud, and a conspiracy to commit health care fraud in violation of 18 U.S.C. §§

1347 and 1349, respectively, and any legitimate funds were commingled with

illegitimate funds.

      270. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §


                                        103
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.105    Page 105 of 115




1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

      271. Bank of America Account No. 375007629106, held in the name of

Raef Hamaed, received: Records from Bank of America show that between

February 2011, to June 2019, $9,000.00 was moved from Tier One Heartland

Pharmacy 2, LLC business account No. 473353055, into Bank of America account

No.375007629106. Because of these transfers, Bank of America account No.

37500629106 is a Tier Two account.

      272. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Heartland Pharmacy 2, LLC, fraudulently

billed the Medicare and Medicaid program, and transferred at least $9,000 of the

illegally obtained funds to Bank of America account No. 375007629106, held in

the name of Raef Hamaed. Thus, these funds constitute proceeds of health care

fraud, wire fraud, and a conspiracy to commit health care fraud in violation of 18

U.S.C. §§ 1347 and 1349, respectively, and any legitimate funds were

commingled with illegitimate funds.

      273. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §


                                        104
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.106    Page 106 of 115




1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

          Target Accounts Held by Ali Abdelrazzaq Sought for Seizure

      274. Investigation and analysis of the previously identified Medicare Tier

One business repository accounts determined that for the period running December

2010 through July 2019, a personal account owned and controlled by Ali

Abdelrazzaq, identified as Flagstar Bank Account No. 108125122, received

$12,375.00 in deposits/transfers from a Tier One Medicare Repository account that

received payment for medication it did not have sufficient medication to distribute,

and thus, should not have been paid for.

      275.   Flagstar Bank Account No. 108125122, held in the name of Ali

Abdelrazzaq - Records from Flagstar Bank show that between January 2011 and

July 2019, in a series of transactions $12,375.00 was moved from Tier One Wayne

Campus Pharmacy Bank of America business account No. 375008953994 into

Flagstar Bank account No. 108125122. Because of this transfer Flagstar Bank

account No. 108125122, is a Tier Two account.

      276. Given the facts obtained during this investigation and set forth herein,

there is probable cause to believe that Wayne Campus Pharmacy fraudulently

billed the Medicare and Medicaid program, and transferred $12,375.00 of the

illegally obtained funds in the amounts described in paragraph 258 of this affidavit,


                                           105
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20          PageID.107    Page 107 of 115




to Flagstar Bank account No. 108125122, held in the name of Ali Abdelrazzaq.

Thus, these funds constitute proceeds of health care fraud, wire fraud, and a

conspiracy to commit health care fraud in violation of 18 U.S.C. §§ 1347 and

1349, respectively, and any legitimate funds were commingled with illegitimate

funds.

         277. In addition to being proceeds of the health care fraud scheme, there

is probable cause to believe that all funds on deposit in this account were

involved in concealing or disguising the nature, source, location, ownership,

and control of the criminal proceeds in violation of 18 U.S.C. §

1956(a)(1)(B)(i), and therefore subject to seizure and forfeiture pursuant to 18

U.S.C.§§ 981(a)(1)(A) and 982(a)(1).

                                       CONCLUSION

         278. I am aware that Title 18 U.S.C. § 981(b)(3) authorizes the issuance of

a seizure warrant in any district in which a forfeiture action against the property

may be filed under 28 U.S.C. § 1355(b) and may be executed in any district in

which the property is found.

         279. I am aware that Title 28 U.S.C. § 1355(b) authorizes the filing of a

forfeiture action in the District Court for the district in which any of the action or

omission giving rise to the forfeiture occurred.




                                          106
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20         PageID.108    Page 108 of 115




      280. Given the magnitude and pervasiveness of the illegal activities

involved in this scheme, and based upon the information contained in this

Affidavit, there is probable cause to establish that the funds deposited in the

following accounts constitute the proceeds and/or gross proceeds of Health Care

Fraud, in violation of 18 U.S.C. § 1347, Conspiracy to Commit Health Care Fraud

in violation of 18 U.S.C. § 1349, proceeds obtained, directly or indirectly, and/or

used or intended to be used in any manner or part to commit, or to facilitate the

commission of, and/or constitute property involved in, or are traceable to property

involved in, Money Laundering, in violation of 18 U.S.C. § 1956 and or 18 U.S.C.

§ 1957.

      281. The funds are therefore subject to seizure and civil forfeiture to the

United States, pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 21 U.S.C. §

881(a), and/or are subject to seizure and criminal forfeiture pursuant to 18 U.S.C. §

982(a) and/or Title 18 U.S.C. § 981(a)(1)(C) together with 28 U.S.C. § 2461.

      282. Your affiant requests that for the following accounts, warrants be

issued to seize, for purpose of civil and/or criminal forfeiture, all funds on deposit

in the following accounts up to the specified amounts:


      1.    Up to $395,000 in JP Morgan Chase Bank Account No. 473353055, in
            the name of Heartland Pharmacy 2, LLC;

      2.    Up to $690,000 in JP Morgan Chase Bank Account No. 464668685, in

                                          107
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20   PageID.109   Page 109 of 115




          the name of Heartland Pharmacy, LLC;

     3.   Up to $379,552.58 in Bank of America Account No. 375008953994, in
          the name of Wayne Campus Pharmacy, LLC;

     4.   Up to $1,405,154.53 in Bank of America Account No. 005405242693,
          held in the name of Universal Pharmacy, LLC;

     5.   Up to $909,442 in JP Morgan Chase Bank Account No. 2042883021,
          held in the name of Kindy Ghussin;

     6.   Up to $85,895 in Key Bank Account No. 327840071176, held in the
          name of Kindy Ghussin;

     7.   Up to $3,620,613 in Bank of America Account No. 5961375028, held in
          the name of Hassan Abdallah;

     8.   Up to $379,000 in Michigan First Credit Union Account No.
          15041894, held in the name of Auday Maki;

     9.   Up to $744,818 in Michigan First Credit Union Account No.
          10556740, held in the name of Auday Maki and Salwa Atwan;

     10. Up to $1,216,823 in JP Morgan Chase Bank Account No.
         766261051, held in the name of Hassan Khreizat;

     11. Up to $1,577,170 in Bank of America Account No. 375014032993,
         held in the name of Hassan Khreizat;

     12. Up to $182,500 in Fifth Third Bank Account No. 7914512301, held
         in the name of Hassan Khreizat;

     13. Up to $25,000 in Flagstar Bank Account No. 128170579, held in the
         name of Nofal Cholag

     14. Up to $255,644 in Flagstar Bank Account No. 570421834, held in
         the name of Nofal Cholag;


                                    108
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.110    Page 110 of 115




      15. Up to $1,121,421 in TCF National Bank Account No. 2883080947,
          held in the name of Nofal Cholag;

      16. Up to $18,131 in TCF National Bank Account No. 5444525668,
          held in the name of Nofal Cholag;

      17. Up to $1,136,529 in Bank of America Account No. 37500823404,
          held in the name of Raef Hamaed;

      18. Up to $1,017,821 in JP Morgan Chase Bank Account No.
          936801232, held in the name of Raef Hamaed;

      19. Up to $73,160 in RBS Citizens Bank Account No. 3650366735, held
          in the name of Raef Hamaed;


      20. Up to $9,000 in Bank of America Account No. 375007629106, held
          in the name of Raef Hamaed;

      21. Up to $12,375 in Flagstar Bank Account No. 108125122, held in the
          name of Ali Abdelrazzaq.

      283. Affiant requests that each financial institution at which the Subject

Accounts are established be instructed to provide federal agents with the current

account balance upon seizure, as follows:

      The financial institution upon which this seizure warrant has been
      served is instructed to provide federal agents authorized to seize the
      funds with the current balance in each account upon service of the
      seizure warrant and at the request of the federal agents authorized to
      seize the funds.

      284. Affiant further requests that the Court warrant and authorize the FBI

to effect seizure of the accounts, receiving Medicare, Medicaid, and Blue Cross

Blue Shield reimbursements to be pooled for fourteen days to allow for the

                                        109
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20       PageID.111   Page 111 of 115




collection of reimbursements obtained pursuant to the fraud scheme set forth

herein that have been processed but not paid, as follows:

      The financial institution upon which this seizure warrant has been
      served is further instructed to allow incoming funds but not allow funds
      to be withdrawn, transferred, wired, routed or otherwise disbursed by
      or to any persons (other than the federal agents authorized to seize the
      funds) for a period of fourteen (14) days from the issuance of the
      warrant. The financial institution upon which this seizure warrant has
      been served is instructed to disburse funds to federal agents and without
      further order of the court.

      The accounts identified for pooling as described, are as follow:

            J.P. Morgan Chase Bank Account No. 473353055;

            J.P. Morgan Chase Bank Account No. 464668685;

            Bank of America Account No. 375008953994;

            Bank of America Account No. 005405242693.




                                        110
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20             PageID.112      Page 112 of 115




                             REQUEST FOR SEALING

         285. It is respectfully requested that this Court issue an order sealing, until

  further order of the Court, all papers submitted in support of this application,

  including the application and search warrant. I believe that sealing this document

  is necessary because the items and information to be seized are relevant to an

  ongoing investigation into the criminal organizations, as not all of the targets of

  this investigation will be searched at this time. Premature disclosure of the

  contents of this affidavit and related documents may have a significant and

  negative impact on the continuing investigation and may severely jeopardize its

  effectiveness.




                                                  S


  Sworn to before me and signed in my presence
  And/or by reliable electronic means.


                                                                  June 5, 2020
                                                       Dated: -----
  The Honorable David R. Grand
  United States Magistrate Judge




                                            111
Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20      PageID.113   Page 113 of 115




                              ATTACHMENT A

  1. All funds on deposit in Bank of America Account Number 5961375028
     up to and including $3,620,613
  2. All funds on deposit in Bank of America Account Number 375014032993
     up to and including $1,577,170
  3. All funds on deposit in Bank of America Account Number 37500823404
     up to and including $1,136,529
  4. All funds on deposit in Bank of America Account Number 375007629106
     up to and including $9,000

  with permission to serve the warrant electronically followed by original service


  The financial institution upon which this seizure warrant has been served
  is instructed to provide federal agents authorized to seize the funds with
  the current balance in each account upon service of the seizure warrant
  and at the request of the federal agents authorized to seize the funds.
               Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20                                      PageID.114      Page 114 of 115
                                                                                  AUSA: Shankar Ramamurthy              Telephone: (313) 226-9562
AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture   Special Agent:    Andrew Crump                    Telephone: (313) 670-5817


                                            UNITED STATES DISTRICT COURT
                                                                               for the
                                                                  Eastern District of Michigan
                                                                                                       Case: 2:20−mc−50628
                  In the Matter of the Seizure of                                 )                    Assigned To : Michelson, Laurie J.
            (Briefly describe the property to be seized)                          )                    Assign. Date : 6/5/2020
     All funds on deposit in 4 Bank of America Accounts as                        )      Case No.      Description: RE: SEALED MATTER
     further described on Attachment A                                            )                    (EOB)
                                                                                  )

                                WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

      An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the                 Eastern                District of                  Michigan                    be seized as being
subject to forfeiture to the United States of America. The property is described as follows:
All funds on deposit in 4 Bank of America Accounts as further described on Attachment A with permission to serve the warrant
electronically followed by original service




    I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

    YOU ARE COMMANDED to execute this warrant and seize the property on or before June 19, 2020
                                                                                                                         (not to exceed 14 days)
    ✔ in the daytime 6:00 a.m. to 10:00 p.m.                          at any time in the day or night because good cause has been established.

   Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

    An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
the presiding United States Magistrate Judge on duty             .
                       (United States Magistrate Judge)


       Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       for          days (not to exceed 30)             until, the facts justifying, the later specific date of                                     .




Date and time issued:                 June 5, 2020        3:48 pm
                                                                                                           Judge’s signature


City and state:         Detroit, MI                                              David R. Grand                      U. S. Magistrate Judge
                                                                                                         Printed name and title
               Case 2:20-mc-50628-LJM ECF No. 1 filed 06/05/20                                       PageID.115          Page 115 of 115



AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

                                                                                 Return
Case No.:                                     Date and time warrant executed:                  Copy of warrant and inventory left with:


Inventory made in the presence of:


Inventory of the property taken:




                                                                               Certification


   I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


Date:
                                                                                                    Executing officer’s signature



                                                                                                       Printed name and title
